      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 1 of 114


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                                      Petitioner,

                  —against—
                                                     8:18-cv-03546-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                    Respondent.



ESTATE OF KE ZHENGGUANG,

                                      Petitioner,

                  —against—
                                                     8:20-cv-2260-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                    Respondent.


                          DECLARATION OF AMIAD KUSHNER

       I, Amiad Kushner, am an attorney admitted to practice before the Courts of the State of

New York. I was admitted pro hac vice in this action. I am a partner at Seiden Law Group LLP,

which is counsel for Petitioner Estate of Ke Zhengguang (“Petitioner”) in this action. I submit

this declaration in support of Petitioner’s application to approve its Proposed Form of Consolidated

Judgment. I make this declaration based on my own personal knowledge and documents in the

possession of my firm.
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 2 of 114


       1.      Attached hereto as Exhibit A is a true and correct copy of Petitioner’s Proposed

Consolidated Final Judgment.

       2.      Attached hereto as Exhibit B is a true and correct copy of Respondent’s Proposed

Consolidated Final Judgment, which was provided to Petitioner’s counsel by Respondent’s

counsel, pursuant to the Stipulation and Order entered by the Court on October 19, 2020.

       3.       Attached hereto as Exhibit C is a true and correct copy of the February 24, 2020

Memorandum Opinion issued by the Court.

       4.      Attached hereto as Exhibit D is a true and correct copy of a printout from the Wall

Street Journal’s website showing the exchange rate of RMB to U.S. dollars on February 28, 2018.

       5.      Attached hereto as Exhibit E is a true and correct copy of a certified English

translation of the March 16, 2020 Award, which was previously filed with the Court (8:20-cv-

2260-PWG, ECF 1, Ex. 4).

       6.      Attached hereto as Exhibit F is a true and correct copy of a certified English

translation of the June 26, 2020 Award, which was previously filed with the Court (8:20-cv-2260-

PWG, ECF 1, Ex. 6).

       7.      Attached hereto as Exhibit G is a true and correct copy of a printout from the Wall

Street Journal’s website showing the exchange rate of HKD to U.S. dollars on March 16, 2020.

       8.      Attached hereto as Exhibit H is a list of HSBC’s Prime Rates, which were taken

from        HSBC’s     web       site    (See       https://www.hsbc.com.hk/investments/market-

information/hk/lending-rate/).

       9.      Attached hereto as Exhibit I is a true and correct copy of a printout from the Wall

Street Journal’s website showing the exchange rate of RMB to U.S. dollars on March 16, 2020.

       10.     Attached hereto as Exhibit J is a printout of a spreadsheet prepared by Petitioner

showing the additional post-award interest that would be due (under the relevant arbitration

                                                2
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 3 of 114


awards, for the reasons detailed in Petitioner’s accompanying memorandum) if a final judgment

in this action is entered between January 1, 2021 and December 31, 2021. An electronic copy of

this spreadsheet shall be provided to the Court upon request.

        I declare under penalty of perjury that the foregoing is, to the best of my knowledge and

belief, true and correct.


Dated: November 16, 2020
New York, New York
                                                     ___________________________
                                                             Amiad Kushner




                                                3
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 4 of 114




                 Exhibit A
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 5 of 114



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                                    Petitioner,

                 —against—
                                                   8:18-cv-03546-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                  Respondent.




ESTATE OF KE ZHENGGUANG,

                                    Petitioner,

                 —against—
                                                   8:20-cv-02260-GJH
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                  Respondent.



         [PETITIONER’S PROPOSED] CONSOLIDATED FINAL JUDGMENT

       WHEREAS, Ke Zhengguang and Respondent Yu Naifen Stephany (a/k/a/ Stephany Yu,

a/k/a/ Stephany Naifen Yu a/k/a/ Stephany N. Dombrowski) (“Stephany Yu”) are among the

parties to that certain “Agreement on the Implementation of ‘The Preliminary Share Restructuring

Agreement,’” which called for disputes to be resolved via arbitration in Hong Kong (ECF No. 35-

1) (the “2010 Agreement”);
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 6 of 114



        WHEREAS, in February 2013, Ke Zhengguang and Xu Hongbiao (the “Arbitral

Claimants”) filed an arbitration against the remaining parties to the 2010 Agreement, Stephany

Yu, Oasis Investment Group Limited, Yu Naiwen and Yu Naiyen (the “Arbitral Respondents”);

        WHEREAS, Petitioner the Estate of Ke Zhengguang (the “Estate”) was substituted by the

arbitral tribunal as a party in the arbitration for Ke Zhengguang following his death;

        WHEREAS, the arbitral tribunal issued a final award, dated February 25, 2018 (Case No.

8:18-cv-03546-PWG; ECF No. 35-3), as clarified in a supplemental award, dated December 19,

2018 (ECF No. 35-5) (collectively, the “Final Award”), which did not address issues related to

attorneys’ fees, costs, or interest;

        WHEREAS, in March 2019, the Estate filed an Amended Petition in this Court against

Stephany Yu (Case No. 8:18-cv-03546-PWG; ECF No. 35) under the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21 U.S.T. 2517, 33

U.N.T.S. 38 and 9 U.S.C. § 207, to confirm the Final Award; and

        WHEREAS, on February 24, 2020, the Court issued a Memorandum Opinion (the

“February 24, 2020 Opinion”) granting the Amended Petition (Case No. 8:18-cv-03546-PWG;

ECF No. 53);

        WHEREAS, on March 16, 2020, the arbitral tribunal issued an award (the “March 2020

Award”) which awarded attorney’s fees, costs, and interest to Petitioner;

        WHEREAS, on June 26, 2020, the arbitral tribunal issued an award (the “June 2020

Award,” and together with the March 2020 Award, the “Costs and Interest Award”) correcting and

clarifying the March 2020 Award;




                                               -2-
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 7 of 114



       WHEREAS, in August 2020, Petitioner initiated a new, related action in this Court (Case

20-cv-2260) by filing a Petition under the New York Convention to confirm the Costs and Interest

Award. (ECF 1);

       WHEREAS, on October 16, 2020, Petitioner and Respondent entered into a stipulation (the

“Consolidation Stipulation”) that, among other things, consolidated the above-referenced actions

(18-cv-03546 and 20-cv-2260) pursuant to Rule 42 of the Federal Rules of Civil Procedure for all

purposes, including resolving disputes as to the form and content of a consolidated judgment

pertaining to both the First Petition and the Second Petition;

       WHEREAS, on October 16, 2020, the Court approved the Consolidation Stipulation;

       NOW THEREFORE, it is hereby ADJUDGED as follows:

       1.       The Final Award is confirmed, and its Orders are hereby entered as the judgment

of the Court.

       2.       With respect to Order 9 of the Final Award, judgment is entered against

Respondent in the amount of $817,350.67.1

       3.       The Costs and Interest Award is confirmed, and its Orders are hereby entered as

the judgment of the Court.

       4.       With respect to the Costs and Interests Award, judgment is entered against

Respondent in the amount of $4,589,571.09, which includes the following component amounts:




1
  This is calculated as Petitioner’s one-half portion of the award amount, RMB10,346,211, times
the currency exchange rate published in the Wall Street Journal from RMB to U.S. Dollars of
0.1580, as of February 28, 2018.

                                                -3-
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 8 of 114



            a. The sum of $1,027,286.03, which represents legal fees and costs that Respondent

               was ordered to pay to Petitioner in paragraph 107 of the March 2020 Award, as

               modified by the June 2020 Award, after converting to U.S. dollars;2

            b. The sum of $1,770,510.83, which represents Petitioner’s share of the pre-Final

               award interest awarded by paragraph 108 of the March 2020 Award, as modified

               by the June 2020 Award;3

            c. The sum of $1,791,774.23, which represents Petitioner’s share of the post-Final

               award interest awarded by paragraph 108 of the March 2020 Award, as modified

               by the June 2020 Award, calculated through and including December 31, 2020.4

       5.      In addition, with respect to the Costs and Interests Award, the Clerk of the Court

shall enter judgment in an additional amount (which represents post-Final Award interest based

on the same formula outlined in 4(c) above, calculated through the date of this judgment), as


2
  The sum of $1,027,286.03 represents legal fees and costs awarded to Petitioner (HKD
7,977,800.55) in the March 2020 Award (as modified by the June 2020 Award), converted to U.S.
dollars at the exchange rate published in the Wall Street Journal as of March 16, 2020 (each US
dollar equals 7.7659 HK dollars).
3
  The sum of $1,770,510.83 represents pre-Final Award interest on 50% of the principal amount
awarded by the Tribunal in Orders 8 and 9 of the 2018 Final Award (pre-award interest on the
remaining 50% of such principal amount is due to the other claimant in the arbitration, Xu
Hongbiao, who is identified as the “First Claimant.”). The sum of $1,770,510.83 (which comprises
$1,745,581.39 pre-award interest in Order No. 8 and $24,929.44 pre-award interest in Order No.
9) has been calculated using the formula set forth in the March 2020 Award as modified by the
June 2020 Award (RMB 12,380,828.12), converted to U.S. dollars at the exchange rate published
in the Wall Street Journal as of March 16, 2020.
4
  The sum of $1,791,774.23 represents post-Final Award interest on 50% of the principal amount
awarded by the Tribunal in Orders 8 and 9 of the 2018 Final Award (post-award interest on the
remaining 50% of such principal amount is due to the other claimant in the arbitration, Xu
Hongbiao, who is identified as the “First Claimant.”). The sum of $1,791,774.23 (which comprises
post-award interest of $1,664,778.51 awarded in Order No. 8 and post-award interest of
$126,995.72 awarded in Order No. 9) has been calculated using the formula set forth in the March
2020 Award as modified by the June 2020 Award (RMB 12,226,631.59), converted to U.S. dollars
at the exchange rate published in the Wall Street Journal as of March 16, 2020.


                                               -4-
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 9 of 114



follows. Interest shall be shall be calculated based the principal amount of RMB 72,987,003

(which represents 50% of the principal amount awarded by the Tribunal in Orders 8 and 9 of the

Final Award) at 6% per annum (which is the HSBC prime rate in Hong Kong, plus 1%, as

mandated by the Costs and Interest Award), running from January 1, 2021 until the date that the

Clerk of the Court enters this judgment.

       6.      Post-judgment interest shall be based on the rate specified in 28 U.S.C. § 1961,

from the date of entry of this Final Judgment until its satisfaction.

       7.      Each party is to bear its own costs and fees.




                                                                Hon. Paul W. Grimm, U.S.D.J.
                                                                Dated:




                                                 -5-
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 10 of 114




                  Exhibit B
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 11 of 114



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                                    Petitioner,

                 —against—
                                                    8:18-cv-03546-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                  Respondent.



ESTATE OF KE ZHENGGUANG,

                                    Petitioner,

                 —against—

YU NAIFEN STEPHANY                                  8:20-cv-2260-PWG
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                                  Respondent.


                  [PROPOSED] CONSOLIDATED FINAL JUDGMENT

       WHEREAS Ke Zhengguang and Respondent Yu Naifen Stephany (a/k/a/ Stephany Yu,

a/k/a/ Stephany Naifen Yu a/k/a/ Stephany N. Dombrowski) (“Stephany Yu”) are among the

parties to that certain “Agreement on the Implementation of ‘The Preliminary Share

Restructuring Agreement,’” which called for disputes to be resolved via arbitration in Hong

Kong (18-cv-03546, ECF No. 35-1) (the “2010 Agreement”);
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 12 of 114



          WHEREAS in February 2013, Ke Zhengguang and Xu Hongbiao (the “Arbitral

Claimants”) filed an arbitration against the remaining parties to the 2010 Agreement, Stephany

Yu, Oasis Investment Group Limited, Yu Naiwen and Yu Naiyen (the “Arbitral Respondents”);

          WHEREAS the Petitioner the Estate of Ke Zhengguang (the “Estate”) was substituted by

for Ke Zhengguang following his death;

          WHEREAS the arbitral tribunal issued a final award, dated February 28, 2018 (id. ECF

No. 35-3), as clarified in a supplemental award, dated December 19, 2018 (id. ECF No. 35-5)

(collectively, the “Final Award”);

          WHEREAS the Estate filed an Amended Petition in this Court against Stephany Yu

(id. ECF No. 35) under the Convention on the Recognition and Enforcement of Foreign Arbitral

Awards, June 10, 1958, 21 U.S.T. 2517, 33 U.N.T.S. 38 and 9 U.S.C. § 207 (the “New York

Convention”), to confirm the Final Award (the “First Petition”) (18-cv-03546);

          WHEREAS Stephany Yu moved to dismiss the First Petition (18-cv-03546, ECF Nos.

40-45);

          WHEREAS, on February 24, 2020, the Court denied the motion and granted the First

Petition (id. ECF No. 53);

          WHEREAS in March 2020 the arbitral tribunal issued a ruling relating to costs and

interest (20-cv-2260 ECF 1-3) and, in June 2020, issued a ruling clarifying and/or correcting the

March 2020 ruling (id. ECF 1-5) (collectively, the “Costs and Interest Rulings”);

          WHEREAS in August 2020, the Estate filed a Petition under the New York Convention

to confirm the Costs and Interest Rulings (id. ECF 1) (the “Second Petition”) (20-cv-2260);

          WHEREAS the parties stipulated to a procedure for briefing their disputes relating to the

Second Petition, while preserving (but not re-litigating) their disputes with respect to the First



                                                 -2-
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 13 of 114



Petition, in anticipation of the Court issuing a single, consolidated Final Judgment that would

then be the subject of a consolidated appeal (18-cv-03546, ECF No. 69; 20-cv-2260 ECF No.

19); and

       WHEREAS the Court has considered the parties’ submissions and is prepared to enter a

single, consolidated Final Judgment.

       It is hereby ADJUDGED as follows:

       1.      The Final Award and Costs and Interests Rulings are confirmed, and their Orders

are hereby entered as the judgment of the Court, but only insofar as those Orders by their terms

impose obligations upon the parties before the Court, the Estate and Stephany Yu.

       2.      With respect to Order 9 of the Final Award, judgment is entered against Stephany

Yu in the amount of $817,350.67,1 plus pre-award interest in the amount of $24,512.19,2 for a

total of $841,862.86. Post-judgment interest shall be based on the rate specified in 28 U.S.C.

§ 1961, from the date of entry of this Final Judgment until its satisfaction.

       3.      With respect to the attorneys’ fees and costs for the arbitration, judgment is

entered against Stephany Yu in the amount of $1,029,136.27.3 Post-judgment interest shall be




1
 This is calculated as the Estate’s one-half portion of the Order 9 award amount,
RMB10,346,211, times the currency exchange rate published in the Wall Street Journal from
RMB to U.S. Dollars of 0.1580, as of February 28, 2018, the date of the Final Award.
2
 This is calculated as the Estate’s one-half portion of the Order 9 award amount,
RMB10,346,211, times 6% interest (Hong Kong Prime, plus 1%) for the 204-day interest period
specified in the Costs and Interest Rulings, times the currency exchange rate published in the
Wall Street Journal from RMB to U.S. Dollars of 0.1413, as of June 26, 2020, the date the Costs
and Interest Rulings were finalized.
3
 This is calculated as the attorneys’ fees (6,599,822 HKD) and arbitration costs (1,377,978.55
HKD) awarded to the Estate, times the currency exchange rate published in the Wall Street
Journal from HKD to U.S. Dollars of 0.1290, as of June 26, 2020, the date the Costs and Interest
Rulings were finalized.

                                                -3-
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 14 of 114



based on the rate specified in 28 U.S.C. § 1961, from the date of entry of this Final Judgment

until its satisfaction.

        4.       With respect to Order 8 of the Final Award, judgment is entered against Stephany

Yu for pre-award interest in the amount of $1,724,778.67,4 payable only if and when the

conditions for payment of the principal of Order 8 are satisfied, at which point post-judgment

interest shall begin to accrue, and will accrue at the rate specified in 28 U.S.C. § 1961, until the

amounts due under Order 8 are satisfied.

        5.       No post-award, pre-judgment interest is awarded.

        6.       Each party is to bear its own costs and fees.




                                                                 Hon. Paul W. Grimm, U.S.D.J.
                                                                 Dated:




4
 This is calculated as the Estate’s one-half portion of the Order 8 award principal,
RMB67,813,898, times 6% interest (Hong Kong Prime, plus 1%) for the 36-month period
specified in the Costs and Interest Rulings, times the currency exchange rate published in the
Wall Street Journal from RMB to U.S. Dollars of 0.1413, as of June 26, 2020, the date the Costs
and Interest Rulings were finalized.

                                                 -4-
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 15 of 114




                  Exhibit C
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 16
                                                                1 ofof20
                                                                       114



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division

ESTATE OF KE ZHENGGUANG,                        *

       Plaintiff/Petitioner,                    *

v.                                              *      Case No.: 18-3546-PWG

YU NAIFEN STEPHANY,                             *

       Defendant/Respondent.                    *

*      *      *       *        *     *   *   *    *                *      *       *      *     *
                                   MEMORANDUM OPINION

       The Estate of Ke Zhengguang (“Estate”) petitions this Court to recognize and enforce a

foreign arbitral award pursuant to the Convention on the Enforcement and Recognition of Foreign

Arbitral Awards (the “New York Convention”), as implemented in Chapter 2 of the Federal

Arbitration Act (“FAA”), codified at 9 U.S.C. §§ 201, et seq. Am. Petition, ECF No. 35. Yu

Naifen Stephany (“Stephany Yu”), the respondent, is a United States citizen who resides in

Maryland. Id. at ¶¶ 6, 8-9. Stephany Yu seeks to dismiss the petition to enforce the award on the

following grounds: (1) enforcement should occur in China under the doctrine of forum non

conveniens; (2) all necessary parties have not been joined under Federal Rule of Civil Procedure

19; (3) enforcement of the payment at issue is moot because it was already tendered in China; and

(4) enforcement would be contrary to public policy. Mot. Dismiss 1, ECF No. 40. Stephany Yu

also requests that if any judgment is entered, it be denominated in the official Chinese currency

(the renminbi, or “RMB”) and deemed satisfied. Id.

       The Petitioner has provided the required documentation for recognition and enforcement

of the Final Award, and the Respondent has not sought to modify, annul, or vacate the award. The

award has not been set aside or suspended in the jurisdiction where it was rendered. Also, the
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 17
                                                                2 ofof20
                                                                       114



Respondent has not asserted any of the limited, exclusive grounds on which a court may decline

to recognize or enforce the foreign award under the New York Convention Article V.1, and she

fails to satisfy her burden to show that enforcement of the award would violate public policy under

the New York Convention Article V.2. For these reasons, discussed below, the foreign arbitral

award shall be recognized, and Respondent’s dismissal motion shall be denied.

                        FACTUAL & PROCEDURAL BACKGROUND

        In the early 2000s, Ke Zhengguang, Stephany Yu, her two sisters, Naiwen and Naijun Yu,

and Xu Hongbiao entered into a complex real estate partnership to buy and develop real estate in

China. Mot. Mem. 3, ECF No. 40-1. The partners formed a company, Oasis Investment Group

Limited (“Oasis”), registered in the British Virgin Islands, which became the parent company of

three subsidiary companies, one based in Hong Kong, the other two in China. Id.; Final Award1 ¶

183, ECF No. 35-4.2 In 2009 and 2010, the partners entered into agreements to restructure and

accomplish a separation of their various business arrangements. Id. at 3-4; Final Award ¶¶ 183-

186. The parties and related companies concluded an agreement on April 28, 2010, which included

detailed provisions for how the interests were to be divided using a cash buyback, a subsidiary

transfer, and a property exchange. Id. at ¶ 186; Agreement,3 ECF No. 35-2. The Agreement

contained an arbitration clause:

                       Any conflicts, disputes and claims resulting from this
                agreement or related to this agreement, breach of contract,
                termination of contract and void of contract (hereafter referred to as
                “disputes”) shall be dealt with through amicable negotiations by all
1
         The Final Award, dated February 28, 2018, was issued in Simplified Chinese. This version was
translated into English and certified by Transperfect Translations Ltd. on October 22, 2018 as a full and
accurate translation of the source material. Final Award Certification, ECF No. 35-4 at p.2. This Court
accepts the translation as filed.
2
         The Final Award is also filed on the docket at ECF No. 39-2.
3
         The Agreement dated April 28, 2010 was written in Simplified Chinese. This version was
translated into English and certified by Transperfect Translations Ltd. On September 17, 2018. Agreement
Certification, ECF No. 35-2 at p. 2. This Court accepts the translation as filed.


                                                     2
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 18
                                                                3 ofof20
                                                                       114



                Parties. If the negotiation fails, any Party is entitled to submit the
                dispute to the Hong Kong International Arbitration Centre for
                arbitration. The arbitration is to be conducted in Chinese. The
                arbitration tribunal is to consist of three arbitrators. Oasis
                Investment and the Controlling Shareholders are entitled to
                nominate one arbitrator, the Non-controlling Shareholders are
                entitled to nominate another arbitrator, and the third arbitrator, who
                will be the chief arbitrator is to be nominated by the Chairperson of
                the Hong Kong International Arbitration Centre. The outcome of
                arbitration is final and binding on all Parties.

Agreement ¶ 4.2.4

        Disputes arose during the parties’ attempts to implement the Agreement, and in February

2013, Xu Hongbiao and Ke Zhengguang, the Oasis Non-controlling shareholders, filed a Notice

of Arbitration against Oasis and the Controlling shareholders, Stephany Yu and her sisters. Final

Award ¶¶ 1, 3, 7, 13. The arbitral tribunal was officially constituted on June 4, 2013 and

proceedings commenced. Id. at ¶¶ 11, 16. In December 2013, Ke Zhengguang died unexpectedly.

Id. at ¶ 32. In April 2016, the arbitration panel authorized his wife and daughter to participate in

the arbitration as administrators of his estate.5 Id. at ¶ 100; see also id. at ¶ 1 (describing second

applicant in the arbitration proceeding). The arbitration hearing was held on May 16, 2017 until

May 25, 2017 in Hong Kong, and the tribunal heard closing arguments on August 8, 2017. Id. at

¶ 181. A final arbitration award was issued on February 28, 2018, containing nine separately

enumerated Orders to resolve the transfers, exchanges, and cash purchases:

                1. (Within 4 weeks from the day this ruling is passed) The
                   Respondents are to [] cause Greencourt Real Estate to sign a
                   “Shanghai Real Estate Sale and Purchase Contract” for the
                   Jiuting Stores with the Applicants or a third party appointed by

4
         Stephany Yu (holding 49% of the shares) and her sisters were the Controlling Shareholders of
Oasis, together holding 66.6% of the shares. Final Award ¶ 184. Xu Hongbiao and Ke Zhengguang were
the Non-controlling shareholders, each holding 16.6% of the shares. Id.
5
         Petitioners distinguish between the Hong-Kong-domiciled Estate, which was permitted to join the
arbitration, and the separate PRC-domiciled Estate and BVI-domiciled Estate, which were not permitted to
join the arbitration. Am. Petition ¶¶ 5, 16. References to the Estate herein refer to the estate administered
by Ke Zhengguang’s wife and daughter as recognized by the arbitration panel.


                                                       3
     Case 8:18-cv-03546-PWG
       Case 8:18-cv-03546-PWGDocument
                              Document71-1
                                        53 Filed
                                           Filed 11/16/20
                                                 02/24/20 Page
                                                          Page 19
                                                               4 ofof20
                                                                      114



                  the Applicants, and transfer the ownership of the Jiuting Stores
                  to the Non-controlling Shareholders or a third party appointed
                  by them. (Article 3.1 of 4.28 Agreement)
              2. (Within 4 weeks from the day this ruling is passed) The
                 Respondents are to cause the First Respondent to appoint a third
                 party to sign the “Shanghai Commercial Housing Presale
                 Contract” for A2-type villas with SJHC, and complete the
                 relevant presale registration procedures. (Article 3.2 of 4.28
                 Agreement)
              3. All parties are ordered to settle and pay the debts of SJHC and
                 the First Respondent within 4 weeks from the day the ruling is
                 passed based on Paragraphs 304 to 324 of this ruling. (Article
                 3.6 of 4.28 Agreement)
              4. The Applicants are ordered to submit an audit report to the
                 relevant approval authorities within 2 months from the day the
                 ruling is passed.
              5. (Within 2 months from the day this ruling is passed) The First
                  Respondent is ordered to arrange for and cause Shibang
                  Company to acquire the 80% equity interest of SJHC held by the
                  First Respondent’s subsidiary Greencourt Properties. (Article
                  2.3.1 of 4.28 Agreement)
              6. (Within 2 weeks from the day this ruling is passed) The First
                  Respondent and Non-controlling Shareholders are to sign, and
                  the First Respondent is to cause their subsidiary, Greencourt
                  Properties, to jointly sign, the Equity Purchase Option
                  Agreement and Entrustment Agreement concerning Shibang
                  Company. (Articles 2.3.1 and 2.3.2 of 4.28 Agreement)
              7. (Within 2 months from the day this ruling is passed) The First
                  Respondent is ordered to cause Oasis Kechuang to transfer its
                  20% equity in SJHC to Luhao Trading.
              8. (Within 4 weeks after the execution of the orders numbered 1-6
                  above) The Respondents are to pay the final amount after
                  making the adjustments set out in Article 2.2.1(4) of the 4.28
                  Agreement and in Paragraphs 232(4)(a)(b)(c) and 233 of this
                  ruling.
              9. The second respondent, third respondent and fourth respondent
                  are jointly and severally ordered to pay RMB10,346,211 to the
                  applicants as compensation for their losses (using August 8,
                  2017 as reference date for calculation of losses).

Final Award, Section VIII, p. 95-96.




                                                4
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 20
                                                                5 ofof20
                                                                       114



        In April 2018, the Estate submitted an application to interpret, correct, and supplement the

award.6 Am. Petition ¶ 20. The tribunal held clarification proceedings and considered corrections,

ultimately issuing a Clarification Award on December 19, 2018 that made only a procedural

change to Order 2 and a name change to Order 7. See id. at ¶¶ 21-22; Clarified Award,7 ECF No.

35-6. Petitioner asserts that Respondent has refused to comply with her obligations under the nine

Orders, including the monetary payment obligation under Order 9. Am. Petition ¶ 23. The

petition, ECF No. 1, was filed with this Court on November 16, 2018, prior to the issuance of the

Clarified Award, asking this Court to recognize and enforce only Order 9 of the Final Award (the

cash payment Order). The Estate requests judgment in United States dollars equivalent to RMB

5,173,105.50, which represented half of the amount awarded under Order 9. Petition ¶¶ 21, 28.

Stephany Yu had paid RMB 5,173,105.50 to Xu Hongbiao in partial satisfaction of Order 9. Id.

at ¶ 20. The Estate asserts that, as a Hong Kong resident,8 it cannot negotiate or deposit any RMB-

denominated payments that are drawn on a PRC bank. Id. at ¶ 25. The Estate alleges that Stephany

Yu’s offer of payment via a mainland-PRC bank was, therefore, made in bad faith to create a false

appearance of compliance with the Final Award. Id. at ¶ 26.9

        After the Clarified Award was issued, Petitioner filed the Amended Petition on March 4,

2019, seeking recognition and enforcement of the Final Award in its entirety. Am. Petition ¶¶ 3-



6
         Clarification submissions were made with respect to Orders 1, 2, 3, 7, and 8, but Orders 4, 5, 6, and
9 were not subject to clarifications. Petition ¶ 19, ECF No. 1.
7
         The Clarified Award, dated December 19, 2018, was issued in Chinese. This version was translated
into English and certified by Morningside Translations on January 21, 2019 as a full and accurate translation
of the specified document. Final Award Certification, ECF No. 35-4 at p.2. This Court accepts the
translation as filed.
8
         Petitioner is a Hong Kong-domiciled Estate, and neither of the Estate’s administrators are citizens
of the PRC or resident in the PRC. Am. Pet. ¶ 25.
9
         Stephany Yu asserts that she has tendered payment in full in RMB, the award at issue must be paid
in RMB, and payment outside China would likely be viewed by the Chinese regulators as illegal. Mot.
Mem. 13-14.


                                                       5
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 21
                                                                6 ofof20
                                                                       114



4. The Estate seeks an Order directing Stephany Yu to comply with the specific performance

orders and to pay the Estate $750,824.5310 (50% of the RMB award required by Order 9) with pre-

judgment and post-judgment interest. Id.

        On April 8, 2019, Stephany Yu filed a Motion to Dismiss the Amended Petition to Enforce

an Arbitral Award, ECF No. 40. The Estate filed a response in opposition, ECF No. 43, and

Stephany Yu filed a reply, ECF No. 45, which completed the motion briefing on May 20, 2019.11

For the following reasons, Stephany Yu’s Motion to Dismiss (ECF No. 40) shall be DENIED, and

I shall GRANT the Amended Petition to Recognize and Enforce Foreign Arbitral Award (ECF

No. 35).

                                         APPLICABLE LAW

        A foreign arbitral award, or any award sought to be enforced in a signatory country other

than the one in which the award has been made, falls under the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards of June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38

(commonly referred to as the “New York Convention”). The United States is a signatory to the

New York Convention and has an “emphatic federal policy in favor of arbitral dispute resolution.”

Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 631 (1985); see also



10
         Specified in United States dollars at an unknown exchange rate. In its response to Respondent’s
motion to dismiss, the Estate contends that Respondent should be directed to pay Order 9 in either United
States dollars or in RMB that can be accepted by the Estate’s Hong Kong bank. Resp. 21, ECF No. 43.
11
         Stephany Yu then filed a supplemental reply on August 8, 2019, reporting on related litigation in
China. Suppl. Reply, ECF No. 46. The Estate objected to this supplemental briefing, and Stephany Yu
has replied to the objection. ECF Nos. 47, 48. “Unless otherwise ordered by the Court, surreply memoranda
are not permitted to be filed.” Local Rule 105.2(a) (D. Md. 2018). However, the supplemental filing was
not intended to act as a surreply, and to the extent that it was relevant, I have considered the information
regarding the related China litigation. Notably, “parties may bring suit to enforce awards notwithstanding
the existence of ongoing proceedings elsewhere.” Steel Corp. of Philippines v. Int’l Steel Servs., Inc., 354
F. App’x 689, 694 (3d Cir. 2009) (citing Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan Minyak
Dan Gas Bumi, 335 F.3d 357, 366-67 (5th Cir. 2003); Yusuf Ahmed Alghanim & Sons v. Toys “R” Us, Inc.,
126 F.3d 15, 22 (2d Cir. 1997)).


                                                      6
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 22
                                                                7 ofof20
                                                                       114



ESAB Grp., Inc. v. Zurich Ins. PLC, 685 F.3d 376, 390 (4th Cir. 2012). In the context of foreign

arbitral awards, this policy includes “concerns of international comity, respect for the capacities

of foreign and transnational tribunals, and sensitivity to the need of the international commercial

system for predictability in the resolution of disputes . . . .” Mitsubishi Motors, 473 U.S. at 629.

        The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 201-208, implements the New York

Convention. The FAA provides that:

                        Within three years after an arbitral award falling under the
                [New York] Convention is made, any party to the arbitration may
                apply to any court having jurisdiction under this chapter for an order
                confirming the award as against any other party to the arbitration.
                The court shall confirm the award unless it finds one of the grounds
                for refusal or deferral of recognition or enforcement of the award
                specified in the said Convention.

9 U.S.C. § 207 (emphasis added).12

        Article V of the New York Convention sets forth the limited, exclusive grounds on which

a court may decline to recognize or enforce the foreign award. First, recognition and enforcement

may be refused if the party against whom the award is invoked demonstrates that:

                (a) The parties to the agreement . . . were, under the law applicable
                to them, under some incapacity, or the said agreement is not valid
                under the law to which the parties have subjected it or, failing any
                indication thereon, under the law of the country where the award
                was made; or

                (b) The party against whom the award is invoked was not given
                proper notice of the appointment of the arbitrator or of the arbitration
                proceedings or was otherwise unable to present his case; or

                (c) The award deals with a difference not contemplated by or not
                falling within the terms of the submission to arbitration, or it



12
         One wishing to enforce an award in the United States under the New York Convention need only
supply the authenticated original award or a certified copy thereof, the original or certified copy of the
arbitration agreement, and official or sworn translations, if appropriate. New York Convention, Art. IV; 9
U.S.C. § 13.


                                                     7
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 23
                                                                8 ofof20
                                                                       114



               contains decisions on matters beyond the scope of the submission to
               arbitration . . . ; or

               (d) The composition of the arbitral authority or the arbitral
               procedure was not in accordance with the agreement of the parties,
               or, failing such agreement, was not in accordance with the law of
               the country where the arbitration took place; or

               (e) The award has not yet become binding on the parties, or has been
               set aside or suspended by a competent authority of the country in
               which, or under the law of which, that award was made.

New York Convention, Art. V.1. Recognition and enforcement may also be refused if the

reviewing court finds that:

               (a) The subject matter of the difference is not capable of settlement
               by arbitration under the law of that country; or

               (b) The recognition or enforcement of the award would be contrary
               to the public policy of that country.”

Id. Art. V.2. Recognition and enforcement of an arbitral award may also be deferred if an

application to set aside or suspend an arbitral award has been made to the competent authority of

the country in which, or under the law of which, that award was made. Id. Art. VI. “The party

opposing confirmation bears the heavy burden of proving the applicability of the Convention’s

enumerated defenses.” AO Techsnabexport v. Globe Nuclear Services and Supply, Ltd., 656 F.

Supp. 2d 550, 553-54 (D. Md. 2009) (citation omitted); Three S Delaware, Inc. v. DataQuick Info.

Sys., Inc., 492 F.3d 520, 527 (4th Cir. 2007); see also Telenor Mobile Commc’ns AS v. Storm LLC,

584 F.3d 396, 405 (2d Cir. 2009) (“The burden is a heavy one, as the showing required to avoid

summary confirmance is high.”).

       United States federal courts have secondary jurisdiction over a foreign award, so they may

not vacate, set aside, or modify the award, but are limited to deciding whether the award may be

enforced. Fakhri v. Marriot Int’l Hotels, Inc., 201 F. Supp. 3d 696, 710-11 (D. Md. 2016)

(citations omitted). The Fourth Circuit stated that the scope of judicial review is “among the


                                                  8
      Case 8:18-cv-03546-PWG
        Case 8:18-cv-03546-PWGDocument
                               Document71-1
                                         53 Filed
                                            Filed 11/16/20
                                                  02/24/20 Page
                                                           Page 24
                                                                9 ofof20
                                                                       114



narrowest known at law” and indicated that “a court considering a complaint seeking confirmation

of an arbitration award may determine only whether the arbitrators acted within the scope of their

authority, and may not consider whether the arbitrators acted correctly or reasonably.” AO

Techsnabexport v. Globe Nuclear Servs. & Supply GNSS, Ltd., 404 F. App’x 793, 797 (4th Cir.

2010) (citations omitted).

                                           ANALYSIS

       Rather than asserting defenses under the New York Convention, Stephany Yu seeks to

dismiss the Estate’s petition on procedural grounds—forum non conveniens or for failure to join

necessary parties under Federal Rule of Civil Procedure 19. Mot. Mem. 16-26. Stephany Yu also

argues that the Court should refuse enforcement of Order 9 because the claim was mooted by her

effort to tender payment. Id. at 26-28. She contends that the Court should accept her English

translation of the Final Award Orders as being more accurate than the Petitioner’s certified English

translation, and she asks that if judgment is entered as to Order 9, it be entered in RMB rather than

United States dollars. Id. at 34. Finally, Stephany Yu asserts a public policy defense under the

New York Convention, Art. V.2(b), arguing that enforcement of Order 9 in the United States would

violate the public policy of international comity. Id. at 31-33.

I.     Procedural Grounds

       Stephany Yu asserts that a petition to enforce a foreign arbitral award may be dismissed on

procedural grounds. Mot. Mem. 16-17 (citing Base Metal Trading, Ltd. V. OJSC “Novokuznetsky

Aluminum Factory,” 283 F.3d 208, 215 (4th Cir. 2002) (refusing enforcement for lack of personal

jurisdiction); In re Arbitration between Monegasque De Reassurances S.A.M. v. Nak Naftogaz of

Ukraine, 311 F.3d 488, 496 (2d Cir. 2002) (concluding that the doctrine of forum non conveniens

was consistent with the overall intent of New York Convention cases); Intervest Int’l Equities




                                                   9
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 10
                                                                 25 of
                                                                    of 20
                                                                       114



Corp. v. Aberlich, 12 Civ. 13750, 2013 WL 1316997, at *2 (E.D. Mich. 2013) (deciding not to

rule on the relative rights of the parties to the arbitration award without the presence of all parties

to the arbitration)). The Estate argues that a confirmation proceeding under the New York

Convention is intended to be a summary proceeding, and dismissal on procedural grounds such as

forum non conveniens or Rule 19 would undermine the New York Convention, which has seven

exclusive defenses enumerated under Article V. Resp. 12-17 (primarily citing Belize Soc. Dev.

Ltd. v. Gov’t of Belize, 5 F. Supp. 3d 25, 34 (D.D.C. 2013, aff’d, 794 F.3d 99 (D.C. Cir. 2015) and

BCB Holdings Ltd. v. Gov’t of Belize, 650 F. App’x 17, 18 (D.C. Cir. 2016) (rejecting forum non

conveniens defense in foreign arbitral award case)).

       The United States Court of Appeals for the Second Circuit and the D.C. Circuit appear to

have different views regarding the propriety of dismissing a foreign arbitration enforcement

proceeding on procedural grounds, and the United States Supreme Court has declined to weigh in.

Compare TMR Energy Ltd. v. State Property Fund of Ukraine, 411 F.3d 296 (D.C. Cir. 2005);

Belize Soc. Dev. Ltd. v. Gov’t of Belize, 794 F.3d 99, 105 (D.C. Cir. 2015) cert. denied, 137 S. Ct.

619 (Jan. 9, 2017); BCB Holdings Ltd. v. Gov’t of Belize, 650 F. App’x 17, 19 (D.C. Cir. 2016)

cert. denied, 137 S. Ct. 619; and Newco Ltd. v. Gov’t of Belize, 650 F. App’x 14, 16 (D.C. Cir.

2016) cert. denied, 137 S. Ct. 619; with Figueiredo Ferraz E Engenharia de Projeto Ltda. v.

Republic of Peru, 665 F.3d 384 (2d Cir. 2011), in which the majority rejected the D.C. Circuit’s

forum non conveniens analysis in TMR Energy.

       In Figueiredo Ferraz, the Second Circuit asserted that the doctrine of forum non

conveniens was a doctrine of procedure, citing American Dredging Co. v. Miller, 510 U.S. 443,

453 (1994), and could be contemplated under the New York Convention’s provision that says that

States shall “recognize arbitral awards as binding and enforce them in accordance with the rules




                                                   10
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 11
                                                                 26 of
                                                                    of 20
                                                                       114



of procedure of the territory where the award is relied upon.” 665 F.3d at 392 (quoting New York

Convention, Art. III); but see id. at 399, (Lynch, J., dissenting) (“the ‘procedure’ provisions of the

treaties permit variation with regard to the manner in which signatory states enforce international

arbitration awards; they do not provide a means by which a state may decline to enforce such

awards at all.”). The only Fourth Circuit decision discussing the recognition and enforcement of

an arbitral award on procedural grounds was cited by Stephany Yu as support for her position:

Base Metal, 283 F.3d 208. In that 2002 decision, the Fourth Circuit affirmed the district court’s

refusal to recognize a foreign arbitral award based on lack of personal jurisdiction over the debtor.

Id. at 213-15. Personal jurisdiction is “an essential element of district court jurisdiction, without

which the court is powerless to proceed to an adjudication.” Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 575 (1999) (citing Employers Reinsurance Corp. v. Bryant, 299 U.S. 374, 382 (1937)).

However, in this case, Stephany Yu is a Maryland resident, and there is no dispute regarding

whether this Court has personal jurisdiction over her. And there is no question whether this Court

has subject matter jurisdiction, since the FAA allows for recognition and enforcement of foreign

arbitral awards in district courts. See 9 U.S.C. § 203 (“An action or proceeding falling under the

[New York] Convention shall be deemed to arise under the laws and treaties of the United States.

The district courts of the United States . . . shall have original jurisdiction over such an action or

proceeding, regardless of the amount in controversy.”).

       With regard to failure to join necessary parties, the FAA explicitly states that “any party to

the arbitration may apply to any court having jurisdiction under this chapter for an order

confirming the award as against any other party to the arbitration.” 9 U.S.C. § 207. In fact, the

Estate, as prevailing party, could seek to enforce the award against Stephany Yu in multiple

concurrent enforcement proceedings.        See, e.g., Karaha Bodas Co., L.L.C. v. Perusahaan




                                                   11
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 12
                                                                 27 of
                                                                    of 20
                                                                       114



Pertambangan Minyak Dan Gas Bumi Negara, 364 F.3d 274, 281 (5th Cir. 2004) (commenting

on the filing of enforcement actions in the federal district court in Texas as well as filing actions

in Hong Kong and in Canada). This is not an action to adjudicate the merits of the case, but an

action to enforce a final and binding award. I am constrained to determine only whether Stephany

Yu, as Respondent, has a legitimate defense to the enforcement proceeding, because judgment has

already been imposed by the arbitral tribunal.

        The bottom line is that the New York Convention lists seven exclusive defenses to

enforcement, and neither forum non conveniens nor failure to join necessary parties under Rule 19

is one of them. An enforcing court is not reviewing the merits of the case such that a discussion

of the most convenient forum for resolution is needed; the merits of the dispute have already been

decided in the forum chosen by the parties.13 Rather, courts have an obligation under the treaty to

grant enforcement unless one of the Article V defenses is successfully invoked. See New York

Convention, Art. V (“Recognition and enforcement of the award may be refused, at the request of

the party against whom it is invoked, only if that party furnishes to the competent authority where

the recognition and enforcement is sought, proof that [one of the enumerated defenses applies].”

(emphasis added); see also Scherk v. Alberto-Culver Co., 417 U.S. 506, 520 n. 15 (1974) (“The

goal of the Convention, and the principal purpose underlying American adoption and

implementation of it, was to encourage the recognition and enforcement of commercial arbitration

agreements in international contracts and to unify the standards by which agreements to arbitrate

are observed and arbitral awards are enforced in the signatory countries.”); Restatement (Third)

U.S. Law of Int’l Comm. Arb. § 4.11 cmt. c, TD No 2 (2012) (“In the interest of uniformity and

certainty, and consistent with U.S. obligations under the Conventions, a court may not vacate or


13
       In this case, the parties chose to arbitrate their dispute in Hong Kong.


                                                     12
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 13
                                                                 28 of
                                                                    of 20
                                                                       114



deny confirmation, recognition, or enforcement of a Convention award on a ground other than

those specified in the New York or Panama Convention.”).

        Accordingly, I will not dismiss the Petition under the procedural grounds set forth by

Stephany Yu.

II.     Public Policy Consideration

        Stephany Yu has raised only one of the available defenses under the New York Convention

Article V; she asserts that recognition and enforcement of the Final Award would be contrary to

public policy. Mot. Mem. 31 (citing New York Convention, Art. V.2(b); 9 U.S.C. § 207).

Stephany Yu contends that requiring her to pay the award outside China would violate China’s

currency control laws, which, in turn, violates the fundamental policy of international comity14.

Id.

        The New York Convention’s public policy defense is “construed extremely narrowly.”

BCB Holdings Limited v. Government of Belize, 110 F. Supp. 3d 233, 250 (D.D.C. 2015) (citations

omitted). Courts recognize the presumption that favors upholding international arbitral awards

and denies enforcement only when it “would violate the forum state’s most basic notions of

morality and justice.” Id. “Such a public policy . . . must be well defined and dominant, and is to

be ascertained by reference to the laws and legal precedents and not from general considerations

of supposed public interests.” Id. Stephany Yu has not met this substantial burden.

        Stephany Yu argues that Victrix S.S. Co., S.A. v. Salen Dry Cargo A.B., 825 F.2d 709, 715-

16 (2d Cir. 1987) provides authority for this Court to refuse enforcement. Mot. Mem. 32.


14
         “Comity is a doctrine that takes into account the interests of the United States, the interests of the
foreign state, and those mutual interests the family of nations have in just and efficiently functioning rules
of international law.” In re Maxwell Commc’n Corp. plc by Homan, 93 F.3d 1036, 1048 (2d Cir. 1996)
(citing Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for Southern Dist. of Iowa, 482 U.S.
522, 555 (1987) (Blackmun, J., concurring)).


                                                       13
       Case
        Case8:18-cv-03546-PWG
              8:18-cv-03546-PWG Document
                                 Document71-1 Filed 02/24/20
                                          53 Filed  11/16/20 Page
                                                             Page 14
                                                                  29 of
                                                                     of 20
                                                                        114



However, Vitrix does not stand for the proposition that she asserts. In Vitrix, the respondent, Salen,

had entered into bankruptcy in Sweden. 825 F.2d at 711. Vitrix filed a claim in the foreign

bankruptcy proceeding, and simultaneously obtained an arbitration award in London and a money

judgment. Id.     Vitrix then sought to attach property in New York, seeking to enforce both a

foreign judgment and the arbitral award, thus undertaking two methods of securing a remedy at

the same time in different jurisdictions. Id. In the bankruptcy context, “American courts have

long recognized the need to extend comity to foreign bankruptcy proceedings,” because “[t]he

equitable and orderly distribution of a debtor’s property requires assembling all claims against the

limited assets in a single proceeding; if all creditors could not be bound, a plan of reorganization

would fail.” Id. at 713–14. “U.S. courts should ordinarily decline to adjudicate creditor claims that

are the subject of a foreign bankruptcy proceeding.” JP Morgan Chase Bank v. Altos Hornos de

Mexico, S.A. de C.V., 412 F.3d 418, 424 (2d Cir. 2005).             This case presents no similar

circumstances. Rather, Stephany Yu simply asserts, without citing any authority, that she might

be placed at legal risk for potentially violating China’s currency control laws if the Court were to

require her to pay the Final Award from China to a bank account outside of China. This Court is

not being asked to enforce a judgment in China, but rather, in the United States, so any decision in

this case would not undermine the interests of China in enforcing its own currency control laws.

        Therefore, Stephany Yu has not met the high bar of showing that the Final Award, nor my

confirmation of it, would violate the “basic notions of morality and justice,” and I shall not dismiss

the Petition under the asserted public policy consideration. See BCB Holdings, 110 F. Supp. 3d at

250.




                                                   14
       Case
        Case8:18-cv-03546-PWG
              8:18-cv-03546-PWG Document
                                 Document71-1 Filed 02/24/20
                                          53 Filed  11/16/20 Page
                                                             Page 15
                                                                  30 of
                                                                     of 20
                                                                        114



III.    Payment Considerations

        Stephany Yu contends that she has already tendered the funds for payment under Order 9,

mooting the relief sought by the Estate. Mot. Mem. 26. She also argues that any judgment as to

Order 9 should be entered in RMB, not U.S. dollars. Id. at 33 (citing cases in which federal courts

entered judgments in the currency of the parties’ transactions rather than in U.S. dollars). The

Estate notes that payment currency is not an appropriate dismissal argument but asks that I direct

Stephany Yu to pay Order 9 in either United States dollars or in RMB that can be accepted by the

Estate’s Hong Kong bank. Resp. 21. It adds that Stephany Yu’s attempts at payment in a form

that the Estate cannot accept does not make the issue moot. Id. at 22.

        Of the multiple cases cited by Stephany Yu in support of her argument that the judgment

should be entered in RMB, two of the discussions were in the context of enforcing a foreign arbitral

award—Mitsui & Co., Ltd. v. Oceantrawl Corp., 906 F. Supp. 202, 203 (S.D.N.Y. 1995) and

Leidos, Inc. v. Hellenic Republic, 881 F.3d 213 (D.C. Cir. 2018). The Mitsui court discussed the

earlier policy of American courts entering money judgments in American currency but noted that

there was no longer a bar to judgment in foreign currencies and observed that “courts should enter

judgment in the currency in which the parties conducted their transactions.” 906 F. Supp. at 203

(citing In re Oil Spill by the Amoco Cadiz, 954 F.2d 1279 (7th Cir. 1992) (per curiam)). The court

also cited the Restatement (Third) of the Foreign Relations Law of the United States § 823(1)

(1986), which “states that American courts ‘are not precluded from’ entering judgment in the

foreign currency of an underlying obligation.” Id. at 204 (noting that comment b counsels that “a

judgment in a foreign currency should be issued only when requested by the judgment creditor,

and only when it would best accomplish the objective [of making the injured party whole and

avoiding rewarding a debtor who has delayed in carrying out the obligation].”). In the Mitsui case,




                                                  15
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 16
                                                                 31 of
                                                                    of 20
                                                                       114



the parties had conducted all their transactions in yen and agreed that judgment should be entered

in yen, so the court entered the judgment in yen. Id.

        In Leidos, the D.C. Circuit reversed the district court’s grant of a motion to convert the

original judgment’s award in euros into United States dollars.15 881 F.3d 213. The Leidos court

also discussed the trend towards recognizing judgments in foreign currencies in some

circumstances, citing the Restatement, and noting that “[r]ecent cases have endorsed judgment in

a foreign currency if the petitioner requests payment in that currency.” Id. at 218. The Leidos

court also noted that the creditor could have asked for dollars instead of euros at any time before

judgment, but it chose to explicitly request judgment in euros. Id. Citing to an earlier decision

that had affirmed a post-judgment conversion of an arbitration award to dollars, the court allowed

the conversion because the complaint had not specified the currency sought. Id. at 220 (quoting

Cont’l Transfert Technique Ltd. v. Fed. Gov’t of Nigeria, 932 F. Supp. 2d 153, 162 (D.D.C. 2013),

aff’d, 603 F. App’x 1 (D.C. Cir. 2015)). The court stated that the conversion was allowed

“primarily because ‘a judgment in a foreign currency should be issued only when requested by the

judgment creditor.’” Id. (quoting Cont’l Transfert, 603 F. App’x at 4). These cases support the

Estate’s request for the award to be paid in United States dollars.

        A recent unpublished decision from the D.C. district court is also instructive. In LLC

Komstroy v. Republic of Moldova, Case No. 14-cv-01921 (CRC), 2019 WL 3997385, at *1

(D.D.C., Aug. 23, 2019), the court was petitioned to confirm an arbitral award in one of multiple

jurisdictions. After summarily dismissing the respondent’s forum non conveniens argument16 and


15
         Because the value of the euro had declined significantly against the dollar over the course of the
litigation, converting the judgment increased its value. Leidos, 881 F.3d at 216.
16
         “[T]he D.C. Circuit has clearly held that ‘forum non conveniens does not apply to actions in the
United States to enforce arbitral awards against foreign nations.’” LLC Komstroy, 2019 WL 3997385, at *6
(quoting BCB Holdings, 650 F. App’x at 19 (D.C. Cir. 2016)).


                                                     16
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 17
                                                                 32 of
                                                                    of 20
                                                                       114



analyzing its New York Convention defenses, the court concluded that it must confirm the award,

which led to a discussion on currency. Id. at *6-13. The court granted petitioner’s pre-judgment

request to convert the award to United States dollars, noting that conversion into dollars at

judgment “is the norm, rather than the exception.” Id. at 13 (quoting Cont’l Transfert, 932 F.

Supp. 2d at 158); see also ReliaStar Life Ins. Co. v. IOA Re, Inc., 303 F.3d 874, 882 (8th Cir. 2002)

(noting that the Restatement “suggests that United States courts ordinarily enter judgments in U.S.

dollars”). The exchange rate applied was from the date of the award because the petitioner’s cause

of action to confirm the award arose under United States law at that date. Id. (nominally applying

the breach day rule from Hicks v. Guinness, 269 U.S. 71 (1925)). “Under the ‘breach day’ rule,

the applicable exchange rate is the one that was in effect on the date that the defendant breached

its obligations to the plaintiff.” Cont’l Transfert, 932 F. Supp. 2d at 159 (citing Reliastar, 303

F.3d at 883). The alternate date for fixing the applicable exchange rate is known as the “judgment

day rule,” which applies the prevailing rate on the date that the court enters judgment. Id. (citing

Die Deutsche Bank Fialiale Nurnberg v. Humphrey, 272 U.S. 517 (1926)). The court explained

that “in the context of international arbitration awards, . . . the defendant is deemed to have

breached its obligation on the date the arbitral award issued, which is when the defendant’s

obligation arose.” Id. (citations omitted).

       On a claim for recognition of a foreign judgment, the Restatement suggests that courts

consider equitable reasons, with an intent “to make the creditor whole and to avoid rewarding a

debtor who has delayed in carrying out the obligation.” Id. (citing Restatement § 823 cmts. c &

d). Thus, a court should apply the “breach day” rule if the currency in which the foreign judgment

is denominated has depreciated in value, “[u]nless the interests of justice require otherwise.” Id.




                                                  17
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 18
                                                                 33 of
                                                                    of 20
                                                                       114



        Here, the Petitioner requests the award in a specific amount of United States dollars, but it

is not clear how the Estate calculated the exchange rate. Am. Petition 10, (c). Based on the Estate’s

original petition, the request was for an award in United States dollars “at the exchange rate

effective on the date of issuance of such judgment, or upon the date of issuance of the Final Award,

whichever is greater.” Petition 7, (a). Stephany Yu suggests that the exchange should be based

on the judgment day rule, based on the claim arising under foreign law. Mot. Mem. 35 n.6 (citing

Vlachos v. M/V/ Proso, 637 F. Supp. 1354, 1376 (D. Md. 1986), applying the judgment day rule

in an admiralty case based on governing foreign law). However, as discussed, the cause of action

here arises under the FAA.17 I am persuaded by the cases cited above that the Final Award Order

9 payment of RMB 5,173,105.50 shall be made in United States dollars at an exchange rate based

equitably on the breach day rule, i.e., the date of the Final Award, February 28, 2018, unless the

RMB has depreciated in value.

        I do not agree that Stephany Yu’s efforts to tender payment from her China-based company

in a form that was unacceptable to the Estate constitutes an unconditional tender that moots this

case. See Mot. Mem. 26. Even if the Estate had accepted the payment, it is still entitled to an

order recognizing the Final Award and the ability to pursue pre- and post-judgment interest. See

Zeiler v. Deitsch, 500 F.3d 157, 169 (2d Cir. 2007) (holding that whether the award at issue had

been satisfied was not relevant to whether the court should confirm the award); Southside Hosp.

v. New York State Nurses Assoc., CV 15-2282 (JS) (GRB), 2017 WL 9485721, at *5 (E.D.N.Y.




17
          As in Cont’l Transfert, “this is not an action in which a plaintiff has come to a United States court
to adjudicate rights arising under foreign law. Rather, this action arises under the Federal Arbitration Act .
. . . The FAA implements the New York Convention by allowing international arbitral awards to be enforced
in United States courts, 9 U.S.C. § 201, and it provides that ‘[a]n action or proceeding falling under the
Convention shall be deemed to arise under the laws and treaties of the United States.’ ” 932 F.Supp.2d at
160 (quoting 9 U.S.C. § 203).


                                                       18
          Case
           Case8:18-cv-03546-PWG
                 8:18-cv-03546-PWG Document
                                    Document71-1 Filed 02/24/20
                                             53 Filed  11/16/20 Page
                                                                Page 19
                                                                     34 of
                                                                        of 20
                                                                           114



Jan. 26, 2017) (“A court may confirm an arbitration award even when the party has fully complied

with that award.”). The Estate indicated it was willing to accept payment in RMB, but it required

a negotiable instrument capable of being deposited into its Hong Kong bank account. Am. Petition

¶ 25. Stephany Yu did not provide a payment that could be accepted by the Estate’s Hong Kong

bank account as requested. Id. at ¶ 25-26.

           The Estate has also requested pre-judgment and post-judgment interest at the statutory rate.

Am. Petition 10 (d), (e).18        Federal courts have discretion to award post-award, prejudgment

interest in actions under the New York Convention. Ministry of Defense and Support for the

Armed Forces of the Islamic Republic of Iran v. Cubic Defense Systems, Inc., 665 F.3d 1091, 1102-

1103 (9th Cir. 2011). This discretion “must be exercised in a manner consistent with the

underlying arbitration award.” Id. at 1103. The Final Award excludes interest and arbitration fees,

which were specifically exempted from the award, presumably to be determined later. See Final

Award ¶ 325; Clarified Award ¶ 1 (16).

           The Fourth Circuit has stated that “awarding post-judgment interest on the entire [damages]

amount . . . including pre-judgment interest, most closely comports with the purpose of post-

judgment interest articulated by the Supreme Court.” Quesinberry v. Life Ins. Co. of N. Am., 987

F.2d 1017, 1031 (4th Cir. 1993) (citing Kaiser Aluminum & Chemical Corp. v. Bonjorno, 494 U.S.

827, 835 (1990)).

           The parties did not discuss either pre- or post-judgment interest in their briefs. Therefore,

if the parties do not agree on the propriety or form of interest due to the Petitioner, I shall require




18
           Initially, the Petitioner requested only post-judgment interest in accord with 28 U.S.C. § 1961(a).
Pet. 7.


                                                        19
      Case
       Case8:18-cv-03546-PWG
             8:18-cv-03546-PWG Document
                                Document71-1 Filed 02/24/20
                                         53 Filed  11/16/20 Page
                                                            Page 20
                                                                 35 of
                                                                    of 20
                                                                       114



them to provide me with letter briefs not to exceed three pages, single space (as described below),

detailing their positions on the matter before I make a decision.

        Accordingly, I direct the parties to submit a proposed judgment with all conversions

consistent with this opinion and agreed interest calculations. If the parties cannot agree, they shall

each provide a proposed judgment together with a letter (not to exceed three pages, single spaced)

containing a concise summary of their position and the legal support for it.


                                          CONCLUSION

        In sum, the Petitioner has provided the required documentation for recognition and

enforcement of the Final Award. The Respondent has not sought to modify or annul or vacate the

award, and the award has not been set aside or suspended in Hong Kong, where it was rendered.

The Respondent asserted only one defense under the New York Convention—enforcement would

violate public policy—but she did not satisfy the substantial burden to overcome the presumption

favoring enforcement. Therefore, I shall GRANT Petitioner’s request to recognize and enforce

the Final Award. Respondent’s dismissal motion shall be DENIED.

        Judgement shall be entered by separate Order. There remain outstanding questions related

to the exchange rate to be applied as well as the parties’ positions on pre- and post-judgment

interest. Accordingly, the parties shall provide an agreed proposed judgment order, consistent with

the Final Award and this opinion, no later than Friday, March 13, 2020. If the parties cannot agree

on a proposed judgment order, on or before Friday, March 13, 2020, each shall provide their

proposed order together with a letter (not to exceed three pages, single spaced) containing a concise

summary of their position with respect to the exchange rate and pre- and post-judgment interest,

and the legal support for it.

        Date: February 21, 2020
                                                              /S/
                                                        Paul W. Grimm
                                                        United States District Judge



                                                   20
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 36 of 114




                 Exhibit D
         Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 37 of 114

Date      Open     High      Low      Close
2/28/2018   0.1583    0.1585   0.1578     0.158
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 38 of 114




                  Exhibit E
          Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 39 of 114




                           TRANSLATION CERTIFICATION

Date: July 29, 2020

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •    Chinese (PRC)
To:
      •    English (USA)
The documents are designated as:
   • 20200316 A13028 Final Award

Eugene Li, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”




Signature of Eugene Li




                                                     Global Solutions. Local Expertise.
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 40 of 114




Arbitration under the 2008 Hong Kong International Arbitration Centre Administered Arbitration
                                             Rules
                                   Case No.: HKIAC/A13028

Xu Hongbiao                                                                      First Claimant
Estate of Ke Zhengguang                                                        Second Claimant
                                                  (Collectively referred to as the "Claimants")
Oasis Investment Group Limited                                                 First Respondent
(Oasis Investment Group Limited)
Yu Stephany Naifen                                                          Second Respondent
Yu Naiwen                                                                     Third Respondent
Yu Naijun                                                                    Fourth Respondent
                                                                 (Collectively referred to as the
                                                                                "Respondents")



                        Final Award on Arbitration fees and Interest



A. Preamble
1.      On February 28, 2018, the arbitral tribunal made a final award on the case (excluding the
arbitration fees and interest). The final award was delivered to the parties by HKIAC on March 7,
2018.


2.      On December 19, 2018, the arbitration tribunal issued their decision on Interpretation,
Correction and Supplementation to the Arbitration Award based on the Second Claimant's
Application for Interpretation/Correction/Supplementation submitted by the second Claimant. The
decision was delivered by HKIAC to the parties on January 9, 2019.




                                                                                                 1
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 41 of 114



3.       According to the email of the arbitration tribunal on September 21, 2018, the parties were
directed to deal with the issues related to arbitration fees and interest after the arbitration tribunal
made decisions on the application for interpretation, correction and supplementation.


4.       On February 11, 2019, the first Claimant sent an email to the arbitration tribunal,
attaching again the statements for the arbitration fees and interest submitted by the first Claimant
to the arbitration tribunal on April 21, 2018.


5.       The first Claimant requests the arbitration tribunal to make the following directions on the
issues related to the arbitration fees and interest:


(1)      The second Claimant and the Respondents shall, within 14 days, submit a written
submission to the arbitral tribunal on the issues related to the arbitration fees and interest.
(2)      The first Claimant requests to submit a response to the second Claimant’s and
Respondents’ submissions to the arbitral tribunal within 14 days.


6. On February 15, 2019, the second Claimant informed the arbitration tribunal regarding the
schedule on issues related to the arbitration fees and interest which were proposed by the first
Claimant on February 11, 2019. The second Claimant and the Respondents had carried out
negotiations and reached a unanimous agreement on the following views, which they hoped to be
adopted by the arbitration tribunal.


(1)      Within 21 days from the date when the arbitration tribunal directs the parties to start
negotiations for issues related to the arbitration fees and interest, the parties shall firstly carry out
negotiations for issues related to the arbitration fees and interest on a without prejudice basis and
try to reach settlement.


(2)      If the parties fail to reach settlements on all the issues related to the arbitration fees and
interest at the end of the 21 days, the parties shall, within 35 days thereafter, submit their
respective statements to the arbitral tribunal for the issues related to the arbitration fees and
interest that have not been settled. The statements shall include the liabilities of the parties on the
issues related to the arbitration fees and interest, the amount claimed, and the evidentiary materials
and legal basis for the statements of the parties.




                                                       2
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 42 of 114



(3)         There is no need to provide information other than each bill amount in the bill of
attorney’s fees and those protected by privilege in other evidentiary materials.


(4)         Each party shall submit its own response to the other party’s statements within 21 days
after submitting the statements for the issues related to the arbitration fees and interest.


7. On February 19, 2019, the arbitral tribunal gave the following directions for the parties to
follow:


(1)         The parties shall carry out negotiations for the issues related to the arbitration fees and
interest within 14 days from the same day (i.e. February 19, 2019), and the parties shall firstly
carry out negotiations for issues related to the arbitration fees and interest on a without prejudice
basis and try to reach settlements.


(2)         If the parties fail to reach settlements on all the issues related to the arbitration fees and
interest by March 5, 2019, the parties shall, within 21 days thereafter (i.e. March 26, 2019), submit
their respective statements for the issues related to the arbitration fees and interest that have not
been settled to the arbitral tribunal. The statements shall include the liabilities of the parties on the
issues related to the arbitration fees and interest, the amount claimed, and the evidentiary materials
and legal basis for the statements of the parties.


(3)         There is no need to provide information other than each bill amount in the bill of
attorney’s fees and those protected by privilege in other evidentiary materials.


(4)         Each party shall submit its own response to the other party’s statements within 14 days
(i.e. April 9, 2019) after submitting the statements for the issues related to the arbitration fees and
interest.


8.          On March 24, 2019, the arbitration tribunal, at the joint request of the parties, approved
the extension of the statements for the issues related to the arbitration fees and interest submitted
by the parties to April 4, 2019, and the extension of the time for the parties to submit their
responses to April 18, 2019 accordingly.




                                                     3
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 43 of 114



9.       On April 4, 2019, the arbitration tribunal, at the joint request of the parties, approved the
Respondents to apply for a short-term extension for the parties to submit their statements for the
arbitration fees and interest to April 8, 2019, and the time for the parties to submit their responses
to April 23, 2019 accordingly (taking into account that April 22 is the Easter holiday).


10.      On April 8, 2019, the first Claimant submitted the claimed amount for the arbitration fees
of the first Claimant and the statements for the arbitration fees and interest of the first Claimant.
On the same day, the second Claimant submitted the statements for the fees and interest and the
regulations of legal basis. In the early morning on April 9, 2019, the Respondents submitted the
statements for the issues related to the arbitration fees and interest of the Respondents.


11.      On April 24, 2019, at the joint request of the parties, the arbitration tribunal approved the
extension for two weeks, and the parties submitted the responses to the arbitration fees and interest
on May 7, 2019.


12.      On May 8, 2019, after hearing the objections of the second Claimant and the Respondents
against the application for extension made by the first Claimant on May 7, the arbitration tribunal
approved the parties to submit the responses to the arbitration fees and interest on May 10, 2019.
The arbitral tribunal emphasized that it would not approve any application for extension again
unless there were some very special reasons.


13.      On May 10, 2019, the parties submitted their statements for their responses to the
arbitration fees and interest.


14.      The arbitration tribunal has carefully and fully read and considered the written statements
submitted by the parties, and made the Final Award on Arbitration fees and interest after collegial
discussions. As the statements submitted by the parties were quite detailed and lengthy, the
arbitral tribunal does not list all the views and claims of the parties in this award, but this does not
mean that the arbitral tribunal has not fully considered those views or claims.




                                                   4
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 44 of 114



B. Statements of the first Claimant


15. The first Claimant relied on the Statements for Arbitration fees and interest submitted on April
21, 2018. In the statements, the first Claimant indicated that, two points were indicated by the
Respondents in the statements for the arbitration fees in Part F in the closing statements on July 13,
2017:


(1)     The arbitration fees shall be apportioned proportionally depending on the liabilities in the
result of the award;


(2)     If the Respondents are required to pay the arbitration fees, the arbitration fees of the
second Claimant shall not be paid.


16. The first Claimant claims that the arbitration fees (including the attorney’s fees of the first
Claimant) shall be borne by the Respondents for the following reasons:


(1)     Unless under special circumstances, the arbitration fees shall be borne by the unsuccessful
party in principle: Article 36.4 in the Hong Kong International Arbitration Centre Administered
Arbitration Rules (effective from September 1, 2008);


(2)     Under the arbitration award, the arbitral tribunal obviously accepted the positions of the
first Claimant with respect to most of the disputes and ruled that the Respondents lost in the case.
The first Claimant listed the paragraphs and decisions in the final award: Paragraphs 246, 254, 267,
268, 269, 271, 274, 281 (on equity considerations); 274 (on property swap); 314, 318, 320, 322,
324 (on settlement of the bonds and debts of Si Ji Hua Cheng).


17.     The first Claimant also indicates that, the Respondents have expressly indicated that the
Respondents are willing to pay the arbitration fees of the first Claimant if required to pay the
arbitration fees for the arbitration: See Paragraph 161 of the Respondents’ closing statement.


18.     The total amount of the first Claimant’s claim for the arbitration fees is HK$ 28,000,000,
including the first Claimant’s expenses on lawyer, barrister and arbitration center and arbitration
tribunal. However, the arbitral tribunal noted that the first Claimant did not provide evidentiary
support for the amount, which was not in line with the directions made by the arbitral tribunal on
February 19, 2019, and also made it impossible for the arbitral tribunal to know whether the
amount was accurate.


                                                 5
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 45 of 114



19.     With respect to the interest, the first Claimant claims that the Respondents shall pay
interest for the period from December 31, 2012 to the actual payment date for the delayed
payment of the final installment of the consideration of RMB 150 million.


20.     The first Claimant suggested that the arbitral tribunal should adopt an appropriate interest
rate of 8% for the ruled debts as shown by the Hong Kong court. Alternatively, if the arbitral
tribunal considers that the interest rate for the ruled debt is applicable to the period after the award
is issued, the first Claimant proposes to adopt the appropriate interest rate from December 31,
2012 to the effective date of the award, which is the most preferential interest rate of HSBC’s
Hong Kong dollar plus 1%: See Hong Kong Civil Procedure 2018 Vol. 1, Pages 99-105.


21.     Finally, the first Claimant requested the arbitral tribunal to clarify the effective date of the
award, because the date of the award was February 28, 2018, but the parties did not receive the
documents until March 7, 2018.


C. Statements of the second Claimant


22.     The second Claimant indicated that the arbitration tribunal decided on April 6, 2016 to
allow the counsel of the second Claimant at that time (Baker McKenzie) to participate in the
arbitration on behalf of the second Claimant for the administration of the estate. Based on the fact
that the second Claimant, as the successful party of the arbitration, won for all the disputes and
provided intellectual cooperation and assistance to the work of the arbitration tribunal in the whole
arbitration process, the second Claimant claims that the arbitration tribunal shall rule that the
second Claimant shall be awarded the fees incurred in the arbitration.




                                                   6
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 46 of 114




23.        The second Claimant has prepared a list of summary of the arbitral tribunal in the final
award and the correction award, and intends to prove that the second Claimant is the successful
party.


24.        In addition, the second Claimant indicated that the arbitration tribunal accepted the
second Claimant’s claims, ruled that the Respondents should compensate the Claimants for the
loss of RMB 10,346,211 (Paragraph 303 and Order No.9 in the final award), and rejected all the
counterclaims of the Respondents in Paragraph 222 in the final award. Therefore, the second
Claimant claims that the Respondents shall bear the fees incurred by the second Claimant for
arbitration.


25.        The second Claimant cited and relied on Section 74 in the Hong Kong Arbitration
Ordinance (Chapter 609 of the Laws of Hong Kong) which provides for the right of the arbitral
tribunal to make an award on arbitration fees, and the provisions in Article 36 in the 2008 Hong
Kong International Arbitration Centre Administered Arbitration Rules.


26.        Section 74 in the Hong Kong Arbitration Ordinance (Chapter 609 of the Laws of Hong
Kong) provides for the right of the arbitral tribunal to award the arbitration fees:


“74. Arbitral tribunal may award costs of arbitral proceedings


(1) An arbitral tribunal may include in an award directions with respect to the costs of arbitral
      proceedings (including the fees and fees of the tribunal).


(2) The arbitral tribunal may, having regard to all relevant circumstances (including the fact, if
      appropriate, that a written offer of settlement of the dispute concerned has been made), direct
      in the award under subsection (1) to whom and by whom and in what manner the costs are to
      be paid.




                                                    7
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 47 of 114



(3) The arbitral tribunal may also, in its discretion, order costs (including the fees and fees of the
   tribunal) to be paid by a party in respect of a request made by any of the parties for an order
   or direction (including an interim measure).


(4) The arbitral tribunal may direct that the costs ordered under subsection (1) are to be paid
   forthwith or at the time that the tribunal may otherwise specify.


(5) Subject to Section 75, the arbitral tribunal must –


(a) assess the amount of costs to be awarded or ordered to be paid under this section (other than
   the fees and fees of the tribunal); and


(b) award or order those costs (including the fees and fees of the tribunal).


(6) Subject to subsection (7), the arbitral tribunal is not obliged to follow the scales and practices
   adopted by the court on taxation when assessing the amount of costs (other than the fees and
   fees of the tribunal) under subsection (5).


(7) The Arbitral tribunal –


(a) must only allow costs that are reasonable having regard to all the circumstances; and


(b) unless otherwise agreed by the parties, may allow costs incurred in the preparation of the
   arbitral proceedings prior to the commencement of the arbitration.




                                                  8
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 48 of 114



(8)     A provision of an arbitration agreement to the effect that the parties, or any of the parties,
must pay their own costs in respect of arbitral proceedings arising under the agreement is void.


(9)     A provision referred to in subsection (8) is not void if it is part of an agreement to submit
to arbitration a dispute that had arisen before the agreement was made.”


27. In addition, Article 36 in the 2008 Hong Kong International Arbitration Centre Administered
Arbitration Rules (the "2008 Arbitration Rules") provides as follows:


"36.4 Except as provided in Article 36.5, the costs of arbitration shall in principle be borne by the
unsuccessful party. However, the arbitral tribunal may apportion all or part of such costs between
the parties if it determines that apportionment is reasonable, taking into account the
circumstances of the case.


36.5 With respect to the costs of legal representation and assistance referred to in Article 36.1(5),
the arbitral tribunal, taking into account the circumstances of the case, shall be free to determine
which party shall bear such costs or may apportion such costs between the parties if it determines
that apportionment is reasonable."


28. In addition, the second Claimant also cited the following documents and cases:


(1) Arbitration in Hong Kong, A Practical Guide, Fourth Edition 2017, § 15.223-15.226;


(2) Re Eligndata Ltd No.2 [1992] 1 WLR 1207;


(3) Kwan Siu Wa Becky v. Cathay Pacific Airways Ltd (CACV 92/2010, 19/04/2011)




                                                 9
ASIA-DOCS\10768653.6
     Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 49 of 114



 29. Based on the above legal arguments, the second Claimant claims that the successful party
       should not be deprived of its costs generally unless the unsuccessful party can prove that the
       issues or accusations raised by the successful party lead to significant extension of the
       arbitration procedures or significant increase of the arbitration fees.


 30. The second Claimant itemized the legal fees incurred in the arbitration as follows:


Serial        Content                                                   Estimation of Amount (HK$)
No.

1.            Prepare and review the documents to defend in the Half of the fees claimed by the
              arbitration (including but not limited to the Notice of first Claimant
              Arbitration, reply to the Notice of Arbitration,
              Application for Arbitration, Statement of Defense,
              counterclaim, etc.)



2.            Prepare and respond to the witness testimony              1,920,000.00

3.            Assist in the preparation of expert reports               915,000.00

4.            Prepare trial files                                       620,000.00

5.            Prepare opening statement, relationships and events       450,000.00

6.            Attend the session                                        1,800,000.00




                                                     10
 ASIA-DOCS\10768653.6
     Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 50 of 114



7.         Prepare the closing statement for two rounds               510,000.00

8.         Participate in the closing session                         200,000.00

9.         Provide general legal advice for arbitration, and          1,938,367.23
           contact the arbitration tribunal, barrister, parties and
           third parties


           Total                                                      8,353,367.23


 The main third party expenses and miscellaneous expenses incurred by the second Claimant in the
 arbitration are shown as follows (see [Attachment-2] for the relevant bills):


 No.         Content                                                   Amount (HK$)

 1.          Barrister fees                                            2,084,000.00

             Fees for senior Barrister Xu Weiqiang 810,000
             to participate in pretrial meeting and
             fees for engagement to attend the
             session


             Fees for Barrister Zheng Xinqi to 282,000
             participate in pretrial meeting and fees
             for engagement to attend the session




                                                  11


 ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 51 of 114



         Fees for Senior Barrister Xu Weiqiang 324,000
         to prepare the closing
         statements in two rounds

         Fees for Barrister Zheng Xinqi to 108,000
         prepare the closing statements in two
         rounds


         Fees for renewal of engagement of        270,000
         Senior Barrier Xu Weiqiang

         Fees for renewal of engagement of        90,000
         Barrier Zheng Xinqi

         Fees for Senior Barrister Xu Weiqiang 140,000
         to prepare an application for
         corrections of the award


         Fees for Barrister Zheng Xinqi to 60,000
         prepare an application for corrections
         of the award

2.       Expert fees for Ye Yongqing                           396,953.00

3.       Fees for the arbitration tribunal                     2,136,542.52

4.       Fees for Hong Kong International Arbitration Centre   41,120.50




                                             12


ASIA-DOCS\10768653.6
     Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 52 of 114




5.            DTI costs                                                75,475.00

6.            Fees for session room                                    89,898

7.            Total                                                    4,823,989.02


 Total amount: HK$ 13,177,356.20


 31. As for the claim of the Respondents in Paragraph 161 of their closing statement, namely, even
       if the Respondents are required to pay the costs for this arbitration, they only need to pay the
       costs of the first Claimant. The second Claimant cited the reference given by the Hong Kong
       Court in Eric Edward Hotung v. Ho Yuen ki (HCA 857/2011, 18/05/2017). In this case, when
       the court decided the necessity of the second and third defendants to be represented
       respectively by different teams of attorneys, it cited the representation of the court in Xiamen
       XinJingDi Group Co., Ltd. formerly known as v. Eton properties Ltd & ors (HCCL
       13/2011, 20/11/2012), and put forward the following analysis:


 “29 Accordingly if, as Mr Barlow strongly pressed, ‘necessity’ indeed is the appropriate
 benchmark when considering the separate representation of multiple defendants, then it seems to
 me that this must be qualified in terms of the ‘necessity’ of such separate representation being
 reasonably apparently when viewed through the factual prism existing at the time of the
 retention of such representation, and not simply as a post-facto conclusion based upon that
 which did, or did not, occur at trial.




                                                    13




 ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 53 of 114



30 In the present case thereof, at the time of retention of the representation in question - and as we
know in this case eventually there were four ‘clusters of defendants and four legal teams - was it
reasonable or unreasonable to have taken the view that separate representation was ‘necessary”
in order to guard against the possibility of conflicts of interest arising between the multiple
defendants?”


5. It would appear that the learned judge considered the applicable test to be whether it was
reasonably necessary for two (or more) legal teams to be engaged for a number of defendants
when viewed at the time of retention of such representation, and not as a matter of hindsight.”


32. Therefore, in order to determine whether the joint plaintiffs have the reasonable and obvious
   necessity to engage different attorneys, it must be based on the facts at the time of engaging
   the attorneys.


33. The second Claimant stated why the original acting attorneys of the second Claimant, Zhou
   Zhuoli, Chen Qiqiu and Chen Yili, could not continue to represent the administrator of Mr. Ke
   Zhengguang’s estate after the death of the second Claimant, Mr. Ke, on or about December 15,
   2013, and why the arbitral tribunal decided on April 6, 2016 to allow Baker McKenzie Law
   Firm to represent the administrator of Mr. Ke’s estate to participate in the arbitration.


34. The second Claimant also stated that the team of attorneys did their best to assist and cooperate
   with the work of the arbitral tribunal.




                                                 14
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 54 of 114



35. In addition to the main procedures and documents in the general arbitration process, the second
      Claimant also claimed in Paragraphs 36-58 of the statement that the second Claimant has the
      right to recover the fees from the Respondents or the first Claimant for the ten intermediate
      procedures of the arbitration. The relevant statements have been considered in detail by the
      arbitration tribunal and it is unnecessary to reiterate them here.


36. With respect to the interest, the second Claimant’s statement is divided into two parts:


(1) Interest before the issuance of the final award; and


(2) Interest after the issuance of the final award.


37.        With respect to Part (1) (i.e., the interest before issuance of the final award), the second
Claimant cited the relevant provisions of Section 79 of the Hong Kong Arbitration Ordinance on
the right of the arbitral tribunal to make an award on the interest.


38.        As for the applicable principal for the interest, the second Claimant claims that the
Respondents shall pay the sum awarded to the second Claimant under the final award, which is the
interest generated by one half of the amounts in Order No.8 (RMB 150 million minus RMB
41,244,613.21 plus RMB 30 million) and Order No.9 (RMB 10,346,211) respectively.


39.        As for the period of interest, the second Claimant claims that it shall be the period from
the expiration of the performance period under the 4.28 Agreement to the date when the arbitral
tribunal makes an award. For Order No.8 of the final award, according to Article 2.2.1 (3) of the
4.28 Agreement, the calculation shall start from December 31, 2012 and end on February 28, 2018
which is the date of the final award. For Order No.9 of the final award, the calculation shall start
from August 8, 2017 and end on February 28, 2018 which is the date of the final award.


40.        With respect to the interest rate, the second Claimant claims that the traditional interest
rate of Hong Kong Court shall apply, that is, the annual interest rate shall be the most preferential
loan interest rate of HSBC, which is often applicable, plus 1%. The second Claimant cited the
cases of Hong Kong Court - Komala Deccof & Co. S.A. and Others v. Perusahaan
Pertambangan Minyak Dan Gas Bumi Negara (Pertamina) [1984] HKLR 219 and
Waddington Ltd. v. Chan Chun Hoo Thomas CACV 10/2014, 20.2.2016).




                                                      15




ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 55 of 114



41.     The second Claimant also claims that the interest of Order No.8 of the final award shall be
calculated at the compound interest rate, so as to actually reflect the loss of the Claimants being
deprived of the relevant funds as a result of the Respondents’ breach, and the legal basis is A-G v.
Shimizu Corp [1996] HKLY 88.


42.     With respect to Part (2) (i.e., the interest after issuance of the final award), the second
Claimant cited the provisions of Article 80 of the Hong Kong Arbitration Ordinance on the right
of the arbitral tribunal to make an award on interest.


43.     The second Claimant claims that the Respondents shall pay to the second Claimant the
interest under Orders No.8 and No.9 of the final award at the interest rate of 8%. The time of
interest calculation shall start from the payment deadline stipulated in the final award; that is, for
Order No.8, it shall start from the date of reaching 3 months from the date of making the award
and end when the appropriate amount is paid. For Order No.9, it shall start from the date of
making the award until the appropriate amount is paid.


D. Statements of the Respondents


44. In the summary of the Respondents’ statements, it is indicated that:


"In the Respondents’ opinion, the arbitral tribunal has full discretion with respect to the
apportionment of fees and interest. In this case, the parties have their claims that are supported.
The position of the Respondents in the procedure of this case is reasonable. Respondents’s position
had always been that Respondents agree to fulfill the 4.28 Agreement. The Respondents have never
objected the implementation of the agreement, but the implementation of the agreement requires
the cooperation of all the parties. The current implementation situation just proves the view the
Respondents have been holding. The implementation by "division" cannot move forward because
of failure in cooperation arising from different opinions of the parties. The biggest dispute among
the parties in this case is the apportionment of the liabilities of taxes in China arising from the
transfer of 80% of equities of Si Ji Hua Cheng when performing the "division" in the agreement,
and in this regard, the position of the Respondents is supported by the arbitral tribunal.




                                                 16
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 56 of 114



After considering the comprehensive situations of this case, the Respondents claim that, in this
case, except for the costs that the arbitral tribunal has already decided to be borne by one party
(for example, the costs incurred when the first Claimant requested to revise the pleadings in 2016
shall be borne by the first Claimant), the arbitration tribunal shall decide that the parties shall
bear their own arbitration fees.


To make a concession, alternatively, if the arbitration tribunal deems it necessary to make other
decisions on the arbitration fees, then the Respondents claim that, in this case, the time and costs
of the proceedings are significantly increased due to the conflicts between the Claimants and
other reasons, and the Respondents shall not bear the following expenses: (1) The expenses that
have been decided by the arbitration tribunal to be borne by the first Claimant; (2) The expenses
related to the Claimants' multiple counsels; (3) The expenses incurred in handling with the
conflicts between the Claimants; and (4) The expenses incurred for the Respondents to gain
support (including the Claimants' objection and question to the substitute arbitrator, the
Claimants' interpretation, correction and supplementation, etc.). These expenses shall be borne by
the Claimants. Please refer to Attachment I (Summary of Attorney’s fees for the Related Matters of
the Respondents).


With regards to interest, the Respondents consider that they are not required to pay the interest.
To make a concession, alternatively, if, in the opinion of the arbitration tribunal, the Respondents
are required to pay interest for the third installment of the payment, the principal of the interest
shall be calculated in accordance with the amount in Paragraph 57 herein, and the interest period
and interest rate shall be adjusted and calculated in accordance with Paragraphs 59-65."




                                                17
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 57 of 114



45.     The Respondents cited Subsection 36.1 of the Arbitration Rules, Article 74 (2) of the
Hong Kong Administered Arbitration Ordinance (Chapter 609 of the Laws of Hong Kong),
Articles 36.4 and 36.5 of the Arbitration Rules and believed that the principle of "costs follows
the event" was not the only way for the arbitration tribunal to apportion the arbitration costs. The
other guiding principles include the one that the arbitral tribunal exercises its discretion to
determine the apportionment of the expenses if it "decides what kind of expenses is reasonable
after considering the circumstances of the case".


46.     The Respondents also cited two British cases: In re Elgindata Ltd (No. 2) [1992] 1
WLR 1207 and AEI Rediffusion Music Ltd v. Phonographic Performance Ltd [1999] 1 WLR
1507, PP. 1523-1524.


47.     In the opinion of the Respondents, for example, in the analysis of the case for AEI
Rediffusion Music Ltd v Phonographic Performance Ltd, the arbitral tribunal should not
overemphasize that a party was the ultimate successful party in determining the apportionment of
expenses, without distinguishing between good and bad opinions, or considering whether they
would cause excessive expenses. On the contrary, the arbitral tribunal should consider the
reasonableness of the costs as a whole. If a party causes unreasonable time and expenses,
resulting in significant increase of the length or costs of the proceedings, it may be deprived of all
or part of the expenses, and it shall pay all or part of the expenses of other parties.


48.     The Respondents indicated that its position in the procedures of this case was reasonable.
The Respondents’ position have always that the respondents are willing to perform the 4.28
Agreement, and agreed to request all the parties to push forward all matters in accordance with the
provisions of the 4.28 Agreement. However, the parties had different understandings of the
provisions of the 4.28 Agreement (mainly some steps and understanding of the liabilities of the
parties for "division"), which requires the instructions of the arbitration tribunal. In this case,
although the arbitration tribunal ruled that the Respondent had breaches, the final order was to
request the parties to move forward with all matters in accordance with the provisions of the 4.28
Agreement, which was essentially consistent with the Respondents' claim. A detailed analysis was
made from the four disputes concerning the perspective of equity consideration, cash
consideration, debt settlement and property swap:




                                                   18
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 58 of 114




(1)     With regards to equity consideration, this can be reflected in the following three points.
Firstly, the biggest dispute in this case is the apportionment of the liabilities for taxes in China
arising from transfer of 80% of the equities in Si Ji Hua Cheng. It is the disagreement on this
point that leads to the delay of the whole "division" procedure of the parties, which is also the
cause for the disputes among the parties. With regards to this, the Respondents' position is
supported by the arbitration tribunal: Paragraphs 232 and 233 of the Final Award indicate that, in
accordance with the provisions of Article 2.2.1 (4) (a) of the 4.28 Agreement, if a price must be
defined for the equity transfer of Si Ji Hua Cheng, the relevant taxes shall also be borne by the
Claimants and shall be deducted from the cash consideration to be paid by the Respondents.
Furthermore, the arbitration tribunal also supported the position of the Respondents in the
Interpretation, Correction and Supplementation for the Arbitration Award, i.e., it is agreed that
Paragraphs 232 and 233 of the Final Award had made a clear representation on this issue, so there
was no need to make correction or supplementation. Secondly, although the arbitration tribunal
deems that the Respondents are in breach when determining the liabilities for the equity transfer,
the order given by the arbitration tribunal is not in conflict with the Respondents' claim. The
arbitration tribunal requests the parties to move forward the transfer as agreed in the agreement,
which is also the result the Respondents hoped to see (especially considering the legal and tax
risks that may exist in the many years of operation of the other party). Thirdly, the
implementation of Order No.5 of the Final Award shows that the cooperation among the parties is
indeed required in order to complete the equity transfer. The lack of cooperation from the
Claimants made it difficult for the equity transfer to move forward. This proves the view put
forward by the Respondents in the arbitration process: The precondition for the performance of
equity consideration is that the Claimants must cooperate, but the Claimants are not willing to
cooperate with the Respondents to implement the relevant matters. Therefore, the Claimants and
the Respondents shall bear their own arbitration costs related to the equity transfer.




                                                 19
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 59 of 114



(2)     With respect to the cash consideration, Order No.8 of the Final Award of the arbitration
tribunal expressly indicates that the parties shall make adjustments (including tax deduction) and
then payment in accordance with Article 2.2.1 (4) (a) of the 4.28 Agreement and Paragraphs 232
(4) and 233 of the Final Award after completing the equity transfer, property swap, debt
settlement and other matters. The position of the Respondents has always been that the
Respondents agree to pay the adjusted third installment of the payment in the condition that all the
preconditions for the third installment of the payment are met. It shows that the position of the
Respondents is reasonable, and the steps for the parties to make final implementation of the cash
consideration are as requested by the Respondents, that the preconditions must be met and the
adjustments shall be made.


(3)     With respect to the debt settlement, not all claims of the Claimants received approval
from the arbitration tribunal. With regards to the six disputes, the arbitration tribunal supported the
claims of the Respondents for two disputes (for example, the salary expenses from January to
November 2009 for Ke Zhengguang and Xu Hongbiao should be returned to the first Respondent;
the Respondents do not need to pay any interest for the use of Sij Ji Hua Cheng fund by Oasis
Investment and its subordinate companies as well as the current accounts that were not paid to the
Claimants), and the arbitration tribunal held that two disputes were beyond its jurisdiction and did
not handle them.
(4)     With respect to the property swap, the Respondents do not object the property swap, but
only considers that the villa does not comply with the agreement. Although the arbitral tribunal
ruled that the villa was in conformity with the agreement, it ruled in Orders No.1 and No.2 of the
Final Award that the relevant documents of Jiuting Shop and the villa were signed at the same
time, which was consistent with the requests of the Respondents. The amount of rent loss (RMB
10,346,211) that the arbitration tribunal requests the Respondents to pay has also been reduced
compared to the amount claimed by the Claimants in Attachment I of the Closing Statements of
the Second Claimant on July 11, 2017.




                                                  20
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 60 of 114



49. In contrast, many of the positions and costs of the two Claimants in this case are unreasonable.
The specific analysis is as follows:


(1)     Although the two Claimants took the same position in the end, disputes arose between the
two Claimants since 2015. The second Claimant engaged a lawyer and a barrister separately and
actively participated in the trial of the case, and the parties spent a lot of time and work to deal
with the disputes between the two Claimants. In fact, this changed the arbitration case for disputes
between two parties to disputes among three parties.


(2)     In addition, the Claimants have taken unreasonable positions in this case in many
occasions. For example, the Claimants insisted that the arbitration tribunal take the place of the
court to appoint Ms. Zhang as the representative of Mr. Ke’s estate, and the first Claimant put
forward the request to "remove the second Claimant and make the estate the fifth Respondent",
but was objected by the second Claimant, and still made challenges after the Hong Kong High
Court appointed the personal representative of the estate of the second Claimant, and so on. These
positions did not have legal basis and were not supported by the arbitration tribunal. They also
wasted a lot of time and work of the parties and the arbitration tribunal.


(3)     To sum up, in this case, the "reasonable" result is that the parties shall bear their own
arbitration costs respectively.


50. In addition, the Respondents also propose an alternative claim, that is, if the arbitral tribunal
deems that other decisions should be made regarding the arbitration fees, then in this case, due to
the significant increase of the time and costs of the procedures arising from the disputes between
the Claimants and other reasons, the Respondents shall not bear the following expenses:




                                                 21
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 61 of 114



(1) The expenses decided by the arbitration tribunal to be borne by one party or to be retained for
    apportionment;


(2) Unreasonable and unnecessary expenses incurred by the two Claimants for using multiple
      counsels;


(3) Expenses incurred due to conflicts between the Claimants;


(4) The relevant expenses incurred in the outcome of the award that the Respondents won or
      expected to be consistent with the Respondents’ request in the case.


51.        In view of the above four major items, the Respondents provided the expenses for
handling each item, and also requested the arbitral tribunal to determine the amount of relevant
expenses of the arbitral tribunal.


52.        As for the issue regarding interest, the Respondents indicated that the parties did not reach
any agreement on the interest in the 4.28 Agreement or the reorganization agreement.


53.        Under such circumstances, under the Article 79.1 of the Hong Kong Arbitration
Ordinance, the arbitral tribunal has full discretion on the issues regarding the interest. The
Respondents also cited the High Court Ordinance of Hong Kong (Chapter 4 of the Laws of Hong
Kong), claiming that this principle also applies in Hong Kong civil cases. The Respondents also
cited two British cases: Business Computers Ltd v. Anglo-African Leasing Ltd [1977] 1 WLR
578 and Claymore Services Limited v. Nautilus Properties Limited [2007] EWHC 805 (TCC).


54.        The Respondents holds that the arbitration tribunal shall rule that the Respondents are not
required to pay interest to the Claimants for the following reasons:


(1)        In the consideration in the “division”, apart from the payment for the third installment of
the cash consideration, the Claimants have obtained economic benefits from the other
considerations.




                                                   22


ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 62 of 114



(2)     The 4.28 Agreement stipulates that preconditions have been established for the third
installment payment. The parties have no dispute that such preconditions are not yet mature. Order
No.8 of the Final Award of the arbitration tribunal also indicates that the payment shall be made
after the equity transfer, property swap, debt settlement and other matters have been completed by
the parties and adjustments (including tax deduction) are made in accordance with Article 2.2.1 (4)
(a) of the 4.28 Agreement and Paragraphs 232 (4) and 233 of the Final Award.


55.     On May 4, 2010 and June 27, 2011, the Respondents paid RMB 100 million out of the
RMB 250 million in the cash consideration;


56.     Although the ownership of Si Ji Hua Cheng and Jiuting shops has not been formally
transferred, the Claimants have already been enjoying the economic benefits therefrom. Moreover,
before signing the 4.28 Agreement, the control of Si Ji Hua Cheng had been fully handed over to
the Claimants, and the shops had been handed over to the Claimants for management through the
power of attorney. All the profits from the development and sale of Ban Dao Jun Wang Villas
under Si Ji Huang Cheng belong to the Claimants. According to the court statements of Miss Ke,
the personal representative of the estate of the second Claimant, 29 units of the villas had been
sold at that time, and Si Ji Hua Cheng/the Claimants obtained at least RMB 1 billion of total sales
amount. Moreover, the arbitral tribunal has determined the amount of the loss of the shop rent paid
by the Respondents to the Claimants.


57.     On the contrary, the Respondents have not yet acquired the ownership of the villas or
moved into the villas, and have no way to use the villas or realize their economic value. However,
the Claimants, in fact, are controlling some Jiuting shops and gain benefits therefrom. Obviously,
this is not consistent with the original intention of the swap of the parties and is unfair to the
Respondents. In addition, the total market value of the two villas was about RMB 94.17 million
(the time of valuation was September 30, 2016). During the trial, Miss Ke Yeying stated that the
value of the shops exceeded RMB 100. Mr. Xu Hongbiao also said that the value of the villas was
much lower than that of the shops when inquired.




                                                23
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 63 of 114



58.     The arbitration procedures were delayed due to the contradictions and conflicts between
the two Claimants and other reasons. The liabilities did not lie with the Respondents, so the
Respondents should not be punished for this.


59.     To make a concession, alternatively, if the arbitration tribunal considers that the
Respondents should pay interest for the third installment of the payment, the Respondents
consider that the principal amount for the interest to be paid should be RMB 22,289,896, and the
following corresponding adjustments shall be made for the interest period, and the interest rate for
the second installment shall be calculated on the basis of the Hong Kong Association of Banks
Hong Kong Dollars Interest Settlement Rates (HKAB HKD Interest Settlement Rates) (also
known as the "Hong Kong InterBank Offered Rate "HIBOR") + 2%.


60.     With regards to the calculation of principal for the interest, first of all, the Respondents
consider that the total principal for the interest to be paid to the Claimants should be RMB
22,289,896 (i.e., RMB 150 million - RMB 41.224613 million - RMB 3.127591 million - RMB
42.0664 million - RMB 26.2915 million - RMB 15 million). The reasons are as follows:


(1)     According to Article 2.1 of the 4.28 Agreement, the final settlement amount shall be RMB
150 million less the carryover current accounts undertaken by the Claimants which was more than
RMB 41 million. In view of the fact that the parties have no dispute about such amount and the
arbitral tribunal supports this view, RMB 41.224613 million shall be deducted from the final
settlement.


(2)     RMB 3,127,591.77 was the salary expenses for Ke Zhengguang and Xu Hongbiao from
January to November 2009. The arbitration tribunal supported the position of the Respondents and
ruled that Si Ji Hua Cheng (the Claimants) shall pay the first Respondent such amount. Therefore,
this amount should be deducted from the principal.


(3)     According to the net assets reflected in the accounting reports of Si Ji Hua Cheng in 2009
and the possible profits generated by the villa project, the income tax payable from transfer of 80%
equities of Si Ji Hua Cheng held by Greencourt Property is about RMB 42.0664 million (experts
in the parties agree that, according to the Law on Enterprise Income Tax and its implementation
regulations, the enterprise income tax is calculated at the special tax rate applicable to non-resident
enterprise, i.e., 10% of the income from equity transfer); the income tax payable from the transfer
of 20% equities of Si Ji Hua Cheng held by Greencourt Science and Technology Innovation is
about RMB 26.2915 million (for the transfer for residential enterprises, the tax rate of 25% is
based on for calculation).
                                                  24
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 64 of 114



(4)     On January 29, 2016, the Respondents paid RMB 15 million to Sheng Yuan through the
related party on behalf of Si Ji Hua Cheng. Both the Respondents and the second Claimant agree
that such RMB 15 million "shall be deemed that the first Respondent has paid the current account
of RMB 15 million in advance on behalf of Si Ji Hua Cheng according to the provisions in the
Agreement on Advance Payment of Current Accounts", which can be used to offset the current
accounts. For this matter, although the arbitration tribunal holds the opinion that the issue of
"whether the amount can be used to offset RMB 41.224613 million for the current accounts" falls
beyond the jurisdiction of the arbitration tribunal, it does not deny that the amount had been paid.
Therefore, the amount should be deducted from the principal for interest in calculation.


(5)     Article 2.1.2 of the 4.28 Agreement expressly indicates that RMB 30 million is the
"conditional payment" for "one-off additional compensation", and the payment condition is that
"the payment of the consideration for the share repurchase by Oasis Investment has been
completed and there is no major dispute between the two parties". However, the parties have
major disputes on the consideration payment during the performance of the 4.28 Agreement and
the consideration payment for share repurchase has not been completed, so the additional
compensation of RMB 30 million shall not be included in the scope of calculation for interest.


61. With regards to the applicable period of interest calculation and the applicable interest rate, the
Respondents consider that appropriate adjustments should be made for the following reasons:




                                                  25
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 65 of 114



(1)      It shall start from January 1, 2013 and end on March 7, 2018, lasting about 62 months.
During which, the period of suspension of arbitration proceedings not caused by the Respondents
shall be deducted.


(2)      Unfortunately, Mr. Ke, the second Claimant, died in December 2013. From January 2014
to April 2015, the procedures were suspended while waiting for the appointment of the personal
representative of the estate by the Hong Kong High Court. However, during the period between
April and August 2015 and the period between January and July 2016, conflicts arose between the
two Claimants. The first Claimant tried to remove the second Claimant, and questioned the
qualifications of the estate administrator of the second Claimant, resulting in the delay of the
procedures. Such delay was not caused by the Respondents, so the Respondents consider that the
period (26 months in total) should not be included in the period for interest calculation. Therefore,
the total period for interest calculation should be 36 months (i.e., 62 months minus 26 months).


62. With regards to the interest rate, based on the analysis in Paragraphs 51-56 above, the arbitral
tribunal shall also exercise its discretion to determine the reasonable interest rate. The
Respondents claim that the reasonable interest rate in this case is the Hong Kong Association of
Banks Hong Kong Dollars Interest Settlement Rates (HKAB HKD Interest Settlement Rates) (also
known as the "Hong Kong InterBank Offered Rate (HIBOR)") + 2% in the corresponding period.
There were also precedents in the cases in Hong Kong:


(1)      In the case of Waddington Ltd v. Chan Chun Hoo Thomas & ORS (No 2), the court held
the opinion that the interest rate in Hong Kong had been stable at a low level in the past ten years
or for a longer time, so the traditional interest rate (the most preferential interest rate + 1%) was
not used to calculate the pre-judgment interest rate. In the end, the court used a 2.5% interest rate
in the case to calculate the interest.




                                                 26
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 66 of 114



(2)     Furthermore, in the case of Tadjudin Sunny v. Bank of America, NA (No. 2), when
determining the interest rate that should be applied before judgment, the court indicated, "for
many years, Hong Kong has been in an environment of continuous low interest rate, with
sufficient fund supply. Both the savings rate and the fixed deposit rate are extremely low. In such
environment, the most preferential interest rate seems not to be favored. The Hong Kong
Interbank Offered Rate (especially for 12-month period) seems to better reflect the situations of
the money market and serve as a more realistic index to assess the cost of money. It is used as the
base rate for a large number of borrowings. Many mortgage loans and commercial loans bear
interest at the Hong Kong Interbank Offered Rate plus a cap indicating whether an addition or
subtraction is made based on the most preferential interest rate. This fixed percentage is
determined as a result of negotiations, depending on the bargaining power of the borrower, the
scale of the loan and the state of the money market. “In view of this consideration, the court
finally adopted the interest rate of 2.85% (i.e., 0.85% of the Hong Kong Interbank Offered Rate
plus 2% for 12-month period) to calculate the interest.


63. The Respondents consider that the Respondents shall not bear the interest incurred from the
time the award was issued until now. The reasons are as follows:


(1) In the implementation stage of the arbitration award, either because the two Claimants put
forward contradictory directions many times, or Si Ji Hua Cheng, which was under the actual
control of the two Claimants, refused to cooperate and provide the relevant necessary documents
or cooperate (for example, the Claimants have yet to fulfill Order No.4 and provide the audit
report of Si Ji Hua Cheng so far), so the Respondents cannot actually move forward the
implementation of the Final Award. Therefore, the interest of this period shall not be borne by the
Respondents.




                                                27


ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 67 of 114



64. The contradictory directions of the two Claimants made after the award is shown in the
summary of the Respondents' letter to the arbitral tribunal on October 29, 2018. The current
performance of each order sorted out by the Respondents is as follows:


(1)     Order No.1 of the Final Award: (1) The second Claimant appointed Shanghai Qingxuan
Enterprise Management Consulting Co., Ltd. on September 11, 2018 to accept 50% of the equities
of Jiuting shops, which also differs from the provisions of Order No.1 of the Final Award. In this
respect, the first Claimant did not indicate whether he agreed with or objected to it. (2) On
September 19, 2018, the first Claimant changed the transferee of Jiuting shops (i.e., Shanghai
Suquan Culture Development Co., Ltd.) previously designated by the first Claimant to Xu
Hongbiao, i.e., the first Claimant, on the ground that the ownership of the shops cannot be jointly
owned by two or more legal person companies in specific operations. In this respect, the second
Claimant did not indicate whether it agreed with or objected to it. However, so far, the
Respondents have not received the confirmation from the transferee of Jiuting shops jointly
designated by the two Claimants, or from the two Claimants on how to divide the shops. Under
such circumstances, the Respondents are unable to carry out the transfer of Jiuting shops.


(2)     With regards to Order No.2 of the Final Award, the arbitral tribunal makes corrections in
accordance with the consensus reached by the parties. At present, the Claimants have not
transferred the villas to the Respondents.


(3)     With regards to Order No.3 of the Final Award, the first Claimant wrote to the
Respondents on May 25, 2018, claiming, "the personal financial seal of Si Ji Hua Cheng of the
first Claimant has been illegally cancelled which made the first Claimant unable monitor the
financial situations of Si Ji Hua Cheng, so the first Claimant solemnly requests that the
Respondents can only make the payment determined in Order No.3 into the jointly monitored
account of Si Ji Hua Cheng after the Claimants jointly provide the Respondents with a bank
account of Si Ji Hua Cheng under the joint supervision of the first Claimant and the second
Claimant...If the Respondents make payment to the account provided by the second Claimant
without the consent of the first Claimant, the first Claimant states that the first Claimant reserves
the right to hold the Respondents liable. “[Emphasis added] The second Claimant disagrees with
such claim. So far, the Respondents have not received the account information or further
directions about Si Ji Hua Cheng jointly given by the two Claimants.




                                                 28
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 68 of 114



(4)    With regards to Order No.4 of the Final Award, to the knowledge of the Respondents, the
Claimants have not fulfilled the Order so far to provide the audit report of Si Ji Hua Cheng.


(5)     With regards to Orders No.5, No.6 and No.7 of the Final Award, the first Claimant wrote
to the Respondents many times from May to October 2018, requesting that the equity transfer of
Si Ji Hua Cheng can only be carried out after the board members, legal representative and general
manager of Si Ji Hua Cheng have been changed. For this reason, the first Claimant repeatedly
requested the Respondents to change the governance structure and management personnel of Si Ji
Hua Cheng (although the Respondents already handed over the control of Si Ji Hua Cheng to the
two Claimants about eight years ago). From May to September 2018, the second Claimant
repeatedly objected the first Claimant’s proposal to change the directors and legal representative
of Si Ji Hua Cheng. It shows that the equity transfer of Si Ji Hua Cheng cannot be advanced
because of the different opinions and directions of the two Claimants and the failure of the two
Claimants and Si Ji Hua Cheng to fulfill their cooperation obligations in time.


(6)     With regards to Order No.8 of the Final Award, the Order itself expressly indicates that
the payment is to be made within 4 weeks after the implementation of Orders No.1-6, and
therefore it has not been implemented.


(7)     With regards to Order No.9 of the Final Award, the Respondents have paid 50% of the
amount to the first Claimant. Although the Respondents have made many requests to the second
Claimant to provide a valid RMB account in China, the second Claimant has refused to provide a
RMB account in China.




                                                29
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 69 of 114



E. Response statements of the first Claimant


65.       In the response statements of the first Claimant, the first Claimant adopted the general
statements of the second Claimant that the successful party should be paid the arbitration fees, and
denied the claim of the Respondents that the arbitration fees should be bore by each party
respectively.


66.       The claims of the first Claimant, and more importantly, some of the claims indicated by
Respondents and recognized and supported by the arbitration tribunal, are in fact not the main
factors leading to and triggering the commencement of this arbitration. Paragraphs 271 and 274 of
the Award state that the arbitration tribunal finally determines that the Respondents have
obviously violated the contractual obligations of Articles 2.3.1, 2.3.2 and 2.3.3 of the 4.28
Agreement, so the Respondents are the breaching party. On the contrary, the arbitral tribunal has
not ruled that the acts of so-called failure in cooperation or recognition of the Claimants, as
indicated by the Respondents, were the breaches. The first Claimant holds the view that, as a result
of this prejudice, the only reasonable award must be that the Respondents bear the arbitration fees
as a consequence of losing.


67.       With regards to the four main points of the Respondents’ alternative claims (see
Paragraph 50 above), the first Claimant’s responses to each point are as follows:-


(1) The expenses decided by the arbitration tribunal to be borne by one party or to be retained for
      apportionment


The first Claimant does not object to the basic claim that the relevant orders issued by the arbitral
tribunal for the first Claimant to bear the expenses should be maintained; the first Claimant agrees
that there is no reason the final award will be overturned or cause the need to re-process the order
that the arbitration fees have been issued in respect of the intermediate application. On the
contrary, the first Claimant objects the claim that the Respondents shall be entitled to the costs
retained by the arbitral tribunal in respect of the expenses incurred by the second Claimant’s
application for the estate administrator. This application was the prelude to the final accession of
the second Claimant’s estate to this arbitration, and shall be handled together with the subsequent
application and related matters.




                                                 30
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 70 of 114




(2) Expenses incurred by the two Claimants for using multiple counsels


The positions and claims of the first Claimant and his legal team in the arbitration from the very
beginning have been confirmed in the final award; any so-called extra expenses can only be
attributed to the representation expenses derived from the second Claimant’s engagement of
another legal team after the arbitration started. Therefore, the first Claimant holds that all the
arbitration fees of one party should be borne by the Respondents. As mentioned above, the first
Claimant keeps a neutral position about whether the legal team of the second Claimant should
obtain the arbitration fees at the same time; however, this action has been approved by the
arbitration tribunal, which does affect the arbitration fees that the first Claimant needs to
continuously engage the same legal team from the start of court to handle entire arbitration. If
necessary, the first Claimant alternately indicates that the first Claimant and the second Claimant,
prior to his death, held mutual trust and had no conflicts. The legal team of the first Claimant was
also initially commissioned by the second Claimant to represent the Claimants in the arbitration.
The unfortunate death of the second Claimant was not the wish of the first Claimant, and the first
Claimant has no control over the fact that the surviving spouse and daughter of the second
Claimant did not cooperate with and did not trust the first Claimant. Throughout the development
of the matter, the first Claimant had no inappropriate conducts that hold the first Claimant liable.


(3) Expenses incurred due to conflicts between the Claimants




                                                 31
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 71 of 114



With regards to the second Claimant’s engagement of another legal team after the commencement
of the arbitration, the Respondents only stated that the Respondents keep a neutral position or do
not oppose regarding the applications by the Claimants. In essence, the Respondents did not and
need not participate in it, far from needing special arbitration fees. The first Claimant objects the
need to pay the Respondents the so-called expenses for this issue.


(4) The relevant expenses incurred in the outcome of the award that the Respondents won or
   expected to be consistent with the Respondents’ request in the case


It is mainly divided into three items. (i) The replacement of the arbitrator was actually a matter of
the arbitration procedures. The first Claimant has no control over the fact that one of the
arbitrators left after the final award was issued, and the objection claimed by the first Claimant
also had evidentiary basis. The first Claimant considers that the appropriate arbitration fees are
attributed to the case through the order. (ii) With regards to the application for interpretation,
correction and supplementation, the arbitral tribunal did accept some of the requests of the
Claimants and also confirmed the needs of the application; however, the position of the
Respondents in each objection was the main factor that made the application complicated. The
first Claimant also considers that the appropriate arbitration fees are attributed to the case through
the order. (iii) Finally, the first Claimant also reiterates the above statements to refute the claim
that the Respondents was so-called recognized and supported by the arbitral tribunal and that each
Claimant shall bear their own expenses. The Respondents failed to provide any special reason for
the arbitral tribunal to divide the arbitration fees for these individual claims.


68. With regards to the claim of the second Claimant for the arbitration fees of some intermediate
procedures, the basic position of the first Claimant is that since the second Claimant insisted on
continuing to participate in the arbitration at the beginning together with the first Claimant as the
Claimants, in principle, the second Claimant waived the right to recover the arbitration fees from
the first Claimant. The first Claimant also refuted each of the second Claimant’s claims for the
intermediate procedure expenses.




                                                   32
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 72 of 114



F. Response statements of the second Claimant to arbitration fees and interest


69. Key points of the second Claimant in the response statements are as follows:


(1)        The case of the principle for the arbitration fees cited by the Respondents (i.e., AEI
Rediffusion Music Ltd v. Phonographic Performance Ltd) does not apply to this case at all,
because the case was about the exercise of special discretion granted by law by the UK Intellectual
Property Office. There is a clear case in Hong Kong that the special discretion mentioned in the
Rediffusion case does not apply to ordinary civil and commercial disputes;


(2)        The claims that the positions taken by the Respondents in this arbitration are reasonable
are not consistent with the facts at all. It is shown in the evidence and statements presented by the
parties during the arbitration and in the final award that the Respondents have always raised
objections to the important items in the 4.28 Agreement, such as the equity consideration, debt
settlement and audit report, and none of their arguments and evidence have been accepted by the
arbitration tribunal;


(3)        The Respondents claim that the first and second Claimants caused additional costs to arise
from their conflicts and engagement of legal representation teams by phases, which shall be borne
by the Claimants. This argument completely ignores the fact that the arbitral tribunal has made
appropriate orders on the engagements of attorneys by the first and second Claimants, respectively.
Before and after the orders were issued, no objection was raised by the Respondents. Therefore, it
is unfair to the Claimants and contradictory to the Respondents’ position that the Respondents
request the Claimants to bear the arbitration fees for the above reasons after losing the case. In
addition, the second Claimant has clearly stated in the statements for the arbitration fees and
interest that the second Claimant has been making efforts to provide reasonable, effective and
appropriate assistance to the arbitral tribunal under the representation of the attorneys, with the
arguments and evidence thereof accepted by the arbitral tribunal, so the arbitration fees shall be
granted;




                                                  33
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 73 of 114



(4)      With regards to the interest, the Respondents refuse to perform the 4.28 Agreement, so the
Claimants have not been able to enjoy the money and rights and interest under the agreement. As
the unsuccessful party, the Respondents shall undoubtedly pay the interest to the Claimants to
compensate the loss of the Claimants.


70. The second Claimant discussed the above four key points in the other parts of his response
statements. The arbitration tribunal has read them carefully, so there is no need to repeat here.


G. Response statements of the Respondents to arbitration fees and interest


71. In the response statements of the Respondents, the key points are as follows:


(1)      The first Claimant fails to comply with the order of the arbitration tribunal to submit a list
of the costs as the evidence for the arbitration fees, which makes it impossible for the arbitration
tribunal to assess the reasonableness of the costs. Obviously, in the amount of RMB 28 million
claimed by the first Claimant, at least the expenses to be borne by the first Claimant as determined
by the arbitral tribunal has not been deducted, which shows that the claim of the first Claimant is
unreasonable. Therefore, the arbitration tribunal shall reject the claim of the first Claimant for the
costs, support the claim of the Respondents, and rule that each party shall bear their own
arbitration fees.


(2)      To make a concession, alternatively, if the arbitration tribunal considers that it is
necessary to make other decisions regarding the arbitration fees, then the Respondents claim that,
in this case, the time and costs of the proceedings are significantly increased due to reasons such
as the conflicts between the Claimants, and the Respondents shall not bear the following expenses:


(i)      The expenses that have been decided by the arbitration tribunal to be borne by the first
Claimant;




                                                  34
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 74 of 114



(ii)      The expenses incurred by the first Claimant to resolve the conflicts between the Claimants;


(iii)     The expenses incurred by the first Claimant in the matters that the Respondents obtained
support (including the Claimant's objection and question to the substitute arbitrator, the Claimant’s
interpretation, correction and supplementation, etc.); and


(iv)      Half of the costs incurred during the period before the second Claimant engaged another
counsel


72. With regards to the claim of the first Claimant for interest, the Respondents claim that the
interest shall not be supported for the reasons in Paragraphs 51-55 of the Statements of the
Respondents for Arbitration fees and interest. To make a concession, if the arbitration tribunal
considers that the Respondents need to pay interest for the third installment payment, then (1) the
principal in the interest calculation shall be adjusted to RMB 22,289,896, (2) the interest shall be
simple interest (the interest rate shall be HKBOR + 2%), and (3) the applicable period shall be 36
months.


73. With regards to the Statements of the Second Claimant for Arbitration fees and interest, the
Respondents hold the opinions that:


(1)       Firstly, with respect to the costs claimed by the second Claimant, the Respondents
consider that it is unnecessary for the second Claimant to engage a counsel, and the second
Claimant has no right to request the Respondents to bear such costs.


(2)       To make a concession, even if it is necessary and/or reasonable for the second Claimant to
engage an agent (denied by the Respondents), the Respondents shall not bear all the costs arising
therefrom. The arbitral tribunal shall consider the additional costs incurred from the one counsel if
the two Claimants engaged only one counsel and only support such additional costs (for example,
referring to the case of Eric Edward, 10% of the costs reasonably incurred by the second Claimant
is supported).




                                                 35
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 75 of 114



(3)       Secondly, with regards to the claim of the second Claimant for calculation of interest
(especially the claim for compound interest), the Respondents consider that the claim shall not be
supported. For the reasons stated in Paragraphs 51-55 of the Statements of the Respondents for
Arbitration fees and interest, the Respondents claim that the arbitral tribunal shall rule that the
Respondents are not required to pay interest to the Claimants.


(4)       To make a further concession, if the arbitration tribunal considers that the Respondents
are required to pay interest for the third installment payment, the interest shall not be calculated by
the compound interest claimed by the second Claimant. If the arbitration tribunal considers that
the Respondents are required to pay interest for the third installment payment, then (1) the
principal for calculating the interest shall be adjusted to RMB 22,289,896, (2) the interest shall be
simple interest (the interest rate shall be HKBOR + 2%), and (3) the applicable period shall be 36
months.


H. Analysis and grounds of the arbitration tribunal


Apportionment of arbitration fees


74.       With regards to the issues related to the arbitration fees and interest, the parties have made
a lot of written statements, which involved many details and disputes. In the opinions of the
arbitral tribunal, injustice may arise if the issues related to the arbitration fees and interest are dealt
with in a microscopic way, and it is more appropriate and fair to determine the way to apportion
the arbitration fees and the interest from a macroscopic perspective.


75.       In the opinion of the arbitration tribunal, it is impractical in the claim of the second
Claimant and the Respondents to list the intermediate procedures one by one and request the
arbitration tribunal to confirm the expenses incurred from the intermediate procedures and to order
the apportionment of the expenses incurred.


76.       From a macroscopic perspective, the arbitral tribunal classifies the arbitration fees into the
following three categories:


(1) Fees for the arbitral tribunal;


(2) Fees for HKIAC; and




                                                   36
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 76 of 114



(3) The attorney’s fees for the parties (including fees for attorneys and barristers).

77. After reviewing to the statements of the parties and the cases cited, the arbitral tribunal holds
the opinion that there are several principles applicable to this case in terms of the arbitration fees,
namely:


(1) The arbitration tribunal has a high level of discretion to decide how to apportion the costs;


(2) The exercise of the discretion must be in accordance with the justice of laws rather than
      random or arbitrary;


(3) Generally speaking, the unsuccessful party shall bear the costs of the successful party. The
      right to costs cannot be denied simply because some claims made by the successful party are
      not supported.


78.        In this case, the claims of the Respondents have been supported by the arbitration tribunal
for some issues (for example, the issue of salary expenses between January and November 2009
for Ke Zhengguang and Xu Hongbiao, the interest generated by Oasis Investment and its
subordinate companies for occupying the funds of Si Ji Hua Cheng, and the interest for the unpaid
items of the controlling shareholders), but the Respondents is the unsuccessful party in the
procedure as a whole.


79.        Therefore, the arbitration tribunal holds the opinion that the Respondents shall bear the
arbitration costs of the Claimants.


80.        However, the arbitration tribunal has to further consider whether the Respondents should
bear the arbitration fees of one or two Claimants.


81.        Under the laws of Hong Kong, the general legal principle is that if there are joint plaintiffs
in a case, the joint plaintiffs shall be represented by the same counsel in the absence of conflicts of
interest and differences of opinions. See Lewis v. Daily Telegraph (No 2) [1964] 2 QB 601 and
Ong v. Ping [2015] 6 Costs LR 997. In this case, the first Claimant and the second Claimant are
represented by different law firms (and barristers), respectively. The reasons have been described
and explained in the final award (excluding the arbitration fees and interest).




                                                    37
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 77 of 114



82.     Under such circumstances, the arbitral tribunal allowed the two Claimants to engage
different attorneys. At that time, the position of the second Claimant was that the counsel of the
second Claimant would attend the court session as an observer. However, in the actual court
session, the attorney of the second Claimant participated in the whole session. Moreover, there
was no substantive difference between the positions of the second Claimant and that of the first
Claimant at the session. In fact, the reason that the two parties could not engage the same law firm
previously stated no longer existed.


83.     In addition, the position of the second Claimant in the case in the session was to a large
extent the same as that of the first Claimant.


84.     Taking these factors into account, the arbitral tribunal holds the opinion that it was
inappropriate and unreasonable to request the Respondents to bear the attorney’s fees of two
Claimants. The arbitral tribunal also holds the opinion that most of the work of the teams of
attorneys of the first Claimant and the second Claimant was repeated.


85.     Therefore, a more equitable approach is to give an appropriate discount for attorneys’ fees
for the first Claimant and the second Claimant. After comprehensive considerations, the arbitral
tribunal holds the opinion that the reasonable discount rate is 40%. In other words, the
Respondents only need to bear 60% of the attorney’s fees of the first Claimant and 60% of the
attorney’s fees of the second Claimant.


86.     With regards to the fees for the arbitration tribunal and HKIAC, there are no issue of
repeated work like the attorney’s fees. However, taking into account during the applications in
some intermediate procedures, the arbitral tribunal ordered the Claimants to bear the expenses of
the Respondents. After comprehensive considerations, the arbitration tribunal considers that the
Respondents shall bear 80% of the total fees for the arbitration tribunal and HKIAC, while the first
and second Claimants shall bear 20% of the fees for the arbitration tribunal and HKIAC.


87.     Paragraphs 81 to 83 above reflect not only the general principle of apportionment of costs,
but also the individual directions previously made by the arbitral tribunal for the apportionment of
fees for certain applications.




                                                 38
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 78 of 114



88.        As for the amount of the attorney’s fees, the first Claimant only claimed the total amount
of HK$ 28,000,000 in the Statements of the First Claimant for Arbitration fees and interest, but
did not provide any details or evidentiary supports. Later, in the response statements of the first
Claimant, Attachment I was provided, but Attachment I only listed the expenses, and the bills or
other evidence were not attached.


89.        In view of this situation, the arbitral tribunal is unable to determine whether the total
amount reported by the first Claimant is reasonable. The arbitral tribunal can only make references
to the attorney’s fees of the second Claimant for evaluation. The total amount of the attorney’s
fees of the second Claimant (including the fees of the barrister) is HK$ 13,177,356.20. Judging by
the amount of the attorney’s fees provided by the second Claimant, the amount of the attorney’s
fees of the first Claimant seems to be twice that of the second Claimant. Although the attorneys of
the first Claimant started involvement in the arbitration earlier than the attorneys of the second
Claimant, the arbitral tribunal holds the opinion that the amount should not exceed twice of the
attorney’s fees of second Claimant.


90.        Based on a more conservative estimation, the amount of reasonable attorneys' fees
assessed by the arbitral tribunal for the first Claimant should not exceed HK$ 15,000,000.


91.        By analogy, the amount of attorney’s fees of the first and second Claimant to be borne by
the Respondents is HK$ 9,000,000 and HK$ 7,800,000 respectively.


92.        The second Claimant also made another claim that the first Claimant must bear the
arbitration fees of the second Claimant for certain issues, as stated in Paragraph 35 above. The
arbitration tribunal holds the opinion that the main reason for these issues was the unfortunate
death of Mr. Ke Zhengguang after the commencement of the arbitration, after which his surviving
spouse and daughter had opinions on handling the case different from Xu Hongbiao, the first
Claimant. The arbitral tribunal did not have enough evidence to determine which party should be
responsible for the issue (also, this issue was not related to the case involved), so it did not support
this claim of the second Claimant.


Interest




                                                  39
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 79 of 114



93. With regards to the interest, the parties have the following differences:

(1) Calculation of the principal;


(2) Calculation of the period;


(3) Issues about the interest rate;


(4) Simple interest or compound interest.


94. With regards to the principal, the amount claimed by the first Claimant should be RMB 150
     million.


95. The amount claimed by the second Claimant is the interest generated by one half of RMB
     150 million less RMB 41,244,613.21 plus RMB 30 million and the amount in Order No.9
     (RMB 10,346,211), respectively. According to the method for calculation claimed by the
     second Claimant, one-half of RMB 149,101,597.79 is obtained, that is, RMB 74,550,798.89.


96. The principal claimed by the Respondents should be RMB 22,289,896 (refer to Paragraph 56
     above).


97. The arbitration tribunal holds the opinion that except for the deduction of RMB
     41,244,613.21 (the undisputed amount of the carryover current accounts that the Claimants
     should bear) and RMB 3,127,591.77 (the salary expenses of Mr. Ke Zhengguang and Mr. Xu
     Hongbiao from January to November 2009), the remaining amount claimed by the
     Respondents that should be deducted and RMB 30,000,000 should not be included in the
     scope of interest calculation could not be supported.


98. Therefore, the amount of the principal should be RMB 149,101,597.79 less RMB
     3,127,591.77 = RMB 145,974,006.


99. With regards to the period for interest, the first Claimant claims that the interest from
     December 31, 2012 to the date of actual payment shall be paid.




                                                 40
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 80 of 114



100. With regards to the period for interest, the second Claimant claims that the period shall be
     from the date of expiration of performance under the 4.28 Agreement to the date when the
     arbitral tribunal made an award. With regards to Order No.8, under the Article 2.2.1 (3) of the
     4.28 Agreement, the calculation shall start from December 31, 2012 and end on February 28,
     2018, which was the date of final award. With regards to Order No.9, the calculation shall
     start from August 8, 2017 and end on February 28, 2018, which was the date of the final
     award.


101. The period claimed by the Respondents is 36 months (See Paragraph 58 above).


102. The arbitration tribunal holds the opinion that the method of calculation of the Respondents is
     reasonable and adopted.


103. With regards to the interest rate, the arbitration tribunal holds the opinion that the most
     appropriate interest rate is the most preferential loan interest rate of HSBC plus 1%. The
     interest rate is applicable before and after the arbitration award until the Respondent makes
     payment. The amount of principal for calculating the interest is RMB 145,974,006. Under the
     Article 80 (1) of the Arbitration Ordinance, the interest is payable on money awarded by an
     arbitral tribunal from the date of the award at the judgment rate, except when the award
     otherwise provides. This means that the arbitral tribunal may, at its discretion, determine the
     interest to be paid for the amount awarded not at the judgment rate (currently 8% per annum).
     In this case, considering the relatively long time from the date of the award to the final award
     for the arbitration fees and interest, the arbitration tribunal decided that a more reasonable
     approach should be to adopt the most preferential loan interest rate of Hong Kong HSBC plus
     1% as the applicable interest rate after the arbitration award until the Respondents pay off the
     money.


104. With regards to whether the interest should be calculated by simple interest or compound
     interest, the claim of the second Claimant is that it should be calculated by compound interest.
     In the opinion of the arbitral tribunal, the interest shall not be calculated by way of compound
     interest unless under special circumstances. There is no special circumstance in this case, so
     the arbitration tribunal does not support the claim of the second Claimant.




                                                 41
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 81 of 114



I. Orders of the arbitral tribunal for arbitration fees and interest


105. The arbitral tribunal makes the following orders:


106. The Respondents shall pay the first Claimant HK$ 9,000,000 for attorney’s fees and
     HK$ 4,961,030 for arbitration fees (including the fees for the arbitral tribunal and the fees for
     HKIAC).


107. The Respondents shall pay the second Claimant HK$ 7,800,000 for attorney’s fees and
     HK$ 4,961,030 for arbitration fees (including the fees for the arbitral tribunal and the fees for
     HKIAC).


108. With regards to Orders No.8 and No.9 in the final award of the arbitral tribunal (excluding
     the arbitration fees and interest), the Respondents shall pay the interest. The method to
     calculate the interest is as follows: Simple interest with the principal amount of RMB
     145,974,006 multiplied by the interest rate which is the most preferential loan interest rate of
     HSBC in Hong Kong plus 1%.


109. All other claims of the parties are rejected.


Issued on March 16, 2020


Seat of the Arbitration: Hong Kong




                                                     42
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 82 of 114




         [Signature of Huang Xulun]                             [Signature of Wang Xuehua]


       Huang Xulun, Senior Barrister                                 Mr. Wang Xuehua
               Arbitrator                                                Arbitrator




          [Signature of Yang Yanlong]                 [Official Seal]:


               Mr. Yang Yanlong                         Hong Kong International Arbitration Centre
Chief Arbitrator on behalf of the Arbitral Tribunal




                                                43
ASIA-DOCS\10768653.6
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 83 of 114




                  Exhibit F
          Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 84 of 114




                           TRANSLATION CERTIFICATION

Date: July 31, 2020

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •    Chinese (PRC)
To:
      •    English (USA)
The documents are designated as:
   • 20200626 A13028 Award on Interpretation and Clarification

Eugene Li, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”




Signature of Eugene Li




                                                     Global Solutions. Local Expertise.
     Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 85 of 114




     Arbitration in accordance with Hong Kong International Arbitration
                   Centre Administered Arbitration Rules 2018
                             Case No.: HKIAC/A13028

Xu Hongbiao                                                                the first claimant

Ke Zhengguang’ s estate                                                 the second claimant

                                                    (collectively referred to as “claimants”)

                                             &

Oasis Investment Group Limited                                          the first respondent

Yu Stephany Naifen                                                   the second respondent

Yu Naiwen                                                              the third respondent

Yu Naijun                                                             the fourth respondent

                                                  (collectively referred to as “respondents”)

       Decision of the Arbitral Tribunal on the Application of the Respondents for
         Correcting/Explaining “Final Award on Arbitration Fees and Interest”

1.    The arbitral tribunal issued the Final Award (Except Interest and Arbitration Fees
      (“Final Award”) on 28 February 2018.

2.    The arbitral tribunal issued the Final Award on Arbitration Fees and Interest (“Fee
      Award”) on 16 March 2020.

3.    The respondents submitted the Application of the Respondents for
      Correcting/Explaining “Final Award on Arbitration Fees and Interest”
      (“Application”) on 15 April 2020.

4.    In the Application, the respondents mentioned the emails of Hong Kong International
      Arbitration Centre dated 10 March 2020 and 17 March 2020 as well as the Fee Award
      of the arbitral tribunal dated 16 March 2020, and confirmed that the Fee Award was
      received in form of an email on 17 March 2020.

5.    The arbitral tribunal confirmed reception of the Application of the Respondents for
      Correcting/Explaining “Final Award on Arbitration Fees and Interest” and annexes


                                             1
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 86 of 114



       thereof on 15 April 2020. In accordance with Article 33.1 of the Hong Kong
       International Arbitration Centre Administered Arbitration Rules 2018, the arbitral
       tribunal required the first claimant and the second claimant to provide opinions on this
       application of the respondents to the arbitral tribunal not later than 15 May 2020.

6.     The first claimant submitted a reply on 13 May 2020.

7.     The second claimant submitted a reply on 15 May 2020.

8.     Without the approval of the arbitral tribunal, the respondents responded to the replies
       of the first claimant and the second claimant on 26 May 2020.

9.     On the same date, the first claimant opposed the arbitral tribunal to consider the
       response of the respondents.

10.    On 27 May 2020, the second claimant opposed the arbitral tribunal to consider the
       response of the respondents.

11.    The arbitral tribunal informed the parties on 29 May 2020 that it intends to consider the
       issue of whether to accept the respondents’ response dated May 26 in the decision of
       the arbitral tribunal on the Application, so the parties do not need to debate this issue
       any further.

Initial question: Should the arbitral tribunal consider the content of the email of the
respondents dated 26 May 2020?

12.    In response to this question, the arbitral tribunal believes that the email of the
       respondents dated 26 May 2020 should be divided into two parts to discuss: The first
       part is the response of the respondents to the reply opinions of the first claimant and the
       second claimant; the second part is a new request made by the respondents regarding
       Paragraph 108 of the Fee Award (see Point 7 of the email of the respondent dated May
       26).

13.    With regard to the first part, the arbitral tribunal believes that it has the discretion to
       allow the respondents to respond to the opinions of the first and the second claimants.
       Since the Application was filed by the respondents, the applicant has the final say in
       accordance with the arbitration procedure in Hong Kong law. Although the
       respondents have not officially filed an application for response to the arbitral tribunal,
       the arbitral tribunal can handle this issue as appropriate in consideration of the above



                                                 2
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 87 of 114



       principles.

14.    With regard to the second part, the arbitral tribunal believes that the request of the
       respondents has exceeded the time limit under Article 33.1 of the Arbitration Rules
       and therefore will not be considered.

15.    In order to avoid doubts, the arbitral tribunal considered the response of the
       respondents dated May 26 (except Point 7), and believed that the response has no
       substantial impact on the decision of the arbitral tribunal on the Application.

Content of the Application

16.    The Application consists of two parts:

       (I)    Request the arbitral tribunal to correct the instructions in Paragraphs 106 and
              107 of the Fee Award;

       (II)   Request the arbitral tribunal to correct and/or explain the interest period in
              Paragraph 108 of the Fee Award.

(I)    Request the arbitral tribunal to correct the instructions in Paragraphs 106 and
       107 of the Fee Award

17.    The respondents request the arbitral tribunal to correct Paragraph 106 of the Fee
       Award [original text: “The respondents must pay the first claimant HK$ 9,000,000 of
       lawyer fee and HK$ 4,961,030 of arbitration fee (including the fee of the arbitral
       tribunal and the fee of the HKIAC)”] as “the respondents must pay the first claimant
       HK$ 7,800,000 of lawyer fee and HK$ 1,377,978.55 of arbitration fee (including the
       fee of the arbitral tribunal and the fee of the HKIAC).”

18.    The respondents request the arbitral tribunal to correct Paragraph 107 of the Fee
       Award [original text: “The respondents must pay the second claimant HK$ 7,800,000
       of lawyer fee and HK$ 4,961,030 of arbitration fee (including the fee of the arbitral
       tribunal and the fee of the HKIAC)”] as: “the respondents must pay the second
       claimant HK$ 6,599,822 of lawyer fee and HK$ 1,377,978.55 of arbitration fee
       (including the fee of the arbitral tribunal and the fee of the HKIAC).”

Reasons of the respondents

19.    The main reason of the respondents: The arbitral tribunal elaborates the analysis and
       determination of the arbitral tribunal on the sharing of lawyer fees in Paragraphs 82 to


                                                 3
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 88 of 114



       92 of the Fee Award. The respondents believe that the arbitral tribunal has calculation
       errors in the sharing of the lawyer fees of the first claimant and the second claimant,
       that is: the arbitration fee was incorrectly included in the lawyer fee of the second
       claimant (which also led to the problem of repeated sharing of the arbitration fee).

Reply opinions of the first claimant on 13 May 2020

20.    Opinions of the first claimant: According to the award in Paragraph 106 of the Fee
       Award, the total arbitration fee awarded to the first claimant by the arbitral tribunal is
       approximately HK$ 14,000,000, less than half of the amount claimed by the first
       claimant, which is approximately HK$ 28,200,000. This judgment amount is
       absolutely consistent and has no contradiction and conflict with the judgments in
       Paragraph 85 of the Fee Award “the respondents only need to bear 60% of the lawyer
       fee of the first claimant” and Paragraph 86 “the arbitral tribunal believes that the
       respondents must bear 80% of the total fees of the arbitral tribunal and the HKIAC”.
       Moreover, the arbitral tribunal emphasized in the court verdict time and time again that
       the judgment of the arbitral tribunal on fees and interest applies the principle of “a high
       degree of discretion” from the “macroscopic direction”. According to the analysis and
       reasons of the arbitral tribunal in the court verdict cited above, the arbitral tribunal is
       obviously in line with the legal justice rather than arbitrary or dogmatical when
       exercising this discretion, so there is not “calculation error, any clerical error, printing
       error or any errors of a similar nature”

Reply opinions of the second claimant on 15 May 2020

21.    Opinions of the second claimant: The second claimant has no objection in principle to
       the request of the respondents for correction of Paragraphs 106 and 107 of the Fee
       Award. However, the second claimant pointed out that the respondents certainly could
       and should discuss the above correction request with the claimants first and solicit the
       consent of the claimants in advance rather than took great pains to file a detailed
       correction application to the arbitral tribunal without prior notice to the second
       claimant, causing unnecessary expenses.

22.    The second claimant also stated that the arbitral tribunal clearly indicates in Paragraph
       77 of the Fee Award that one of the principles on which the arbitral tribunal is based
       when making a decision is “the arbitral tribunal has a high degree of discretion to
       determine how to share legal costs”, so if the arbitral tribunal agrees to the claim of the

                                                  4
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 89 of 114



       first claimant and rejects the application of the respondents regarding Paragraphs 106
       and 107 of the Fee Award, the decision of the arbitral tribunal on the arbitration fees is
       in line with the principle of the arbitral tribunal exercising a high degree of discretion.

Decision of the arbitral tribunal

23.    First of all, the arbitral tribunal has noticed that the second claimant has no objection in
       principle to the request of the respondents for correction of Paragraphs 106 and 107 of
       the Fee Award. However, because the content of Paragraph 106 of the Fee Award is
       linked to the first claimant, while Paragraph 107 of the Fee Award is linked to the fees
       of the second claimant, the consent of the second claimant in principle cannot bind on
       the first claimant (i.e.: Paragraph 106 of the Fee Award). The first claimant objects to
       the application for correction of Paragraph 106 of the Fee Award.

24.    Next, the arbitral tribunal considered the statement of the respondents in Paragraph 9
       of the Application. The content is as follows:

       “9.   The respondents think that the arbitral tribunal has the following calculation
             errors regarding the sharing of the lawyer fees of the first claimant and the
             second claimant:

             9.1   The arbitration fee was incorrectly included in the lawyer fee of the second
                   claimant (which also led to the problem of repeated sharing of the
                   arbitration fee) by the arbitral tribunal. Paragraph 30 of the Fee Award lists
                   all the details of the fees of the second claimant in the arbitration and the
                   total amount is HK$ 13,177,356.20, which includes both the lawyer fee,
                   and the Hong Kong International Arbitration Centre fee of HK$ 41,120.50
                   and the arbitral tribunal fee of HK$ 2,136,542.52. The arbitral tribunal did
                   not deduct the Hong Kong International Arbitration Centre fee of
                   HK$ 41,120.50 and the arbitral tribunal fee of HK$ 2,136,542.52 from the
                   total fee amount submitted by the second claimant when calculating the
                   lawyer fee of the second claimant. After deduction of the above two
                   arbitration fees, the lawyer fee claimed by the second claimant should be
                   HK$ 10,999,703. In view of the arbitral tribunal's decision that the
                   respondents only need to bear 60% of the lawyer fee of the second
                   claimant, the respondents need to bear: 6,599,822 Hong Kong dollars
                   (10,999,703 Hong Kong dollars *60% = 6,599,822 Hong Kong dollars) of

                                                 5
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 90 of 114



                   the lawyer fee of the second claimant.

             9.2   Correspondingly, the basis (i.e., the lawyer fee of the second claimant) that
                   the arbitral tribunal uses to analogize the reasonable lawyer fee of the first
                   claimant is incorrect, resulting in incorrect calculation of the lawyer fee of
                   the first claimant that should be shared by the respondents. It can be seen
                   from Paragraphs 88 to 90 of the Fee Award that the arbitral tribunal was
                   based on the lawyer fee of the second claimant when it estimated the
                   lawyer fee of the first claimant. On the basis of HK$ 13,177,356.20 of the
                   lawyer fee of the second claimant, the arbitral tribunal estimated that the
                   reasonable lawyer fee of the first claimant is HK$ 15,000,000. Given that
                   the lawyer fee of the second claimant actually needs to be corrected to
                   HK$ 10,999,703 (a decrease of approximately 2.17 million Hong Kong
                   dollars), the lawyer fee of the first claimant should be reduced to
                   HK$ 13,000,000 (a decrease of 2 million Hong Kong dollars) according to
                   the estimation method of the arbitral tribunal. Therefore, the respondents
                   should share 7,800,000 Hong Kong dollars (13,000,000 Hong Kong
                   dollars * 60% = 7,800,000 Hong Kong dollars) of the lawyer fee of the first
                   claimant.”

25.    The arbitral tribunal agrees to the statement of the respondents in Paragraph 9.1 of the
       Application, i.e.: the arbitral tribunal did not deduct the Hong Kong International
       Arbitration Centre fee of HK$ 41,120.50 and the arbitral tribunal fee of
       HK$ 2,136,542.52 from the total fee amount submitted by the second claimant when
       calculating the lawyer fee of the second claimant. After deduction of the above two
       arbitration fees, the lawyer fee claimed by the second claimant should be
       HK$ 10,999,703. In view of the arbitral tribunal's decision that the respondents only
       need to bear 60% of the lawyer fee of the second claimant, the respondents need to
       bear: 6,599,822 Hong Kong dollars (10,999,703 Hong Kong dollars *60%＝
       6,599,822 Hong Kong dollars) of the lawyer fee of the second claimant.

26.    However, the arbitral tribunal does not accept the statement of the respondents in
       Paragraph 9.2 of the Application. Although the arbitral tribunal considered the lawyer
       fee of the second claimant in the process of evaluating the reasonable lawyer fee of the
       first claimant, the arbitral tribunal reached its conclusion from the macroscopic


                                                6
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 91 of 114



       direction and the use of its discretion, rather than calculated the reasonable lawyer fee
       of the first claimant by a fixed equation on the basis of the lawyer fee of the second
       claimant.

27.    In addition, the arbitral tribunal also agrees to the statements of the respondents in
       Paragraphs 12, 13 and 14 of the Application. The content is as follows:

       “12. From the arbitral tribunal and HKIAC fee schedule of HKIAC dated 9 March
             2020, it can be seen that up till this date, the total amount of arbitration fees is
             HK$ 9,922,059.51 (including HK$ 164,252.80 of the HKIAC fee,
             HK$ 9,711,566.71 of the arbitral tribunal fee incurred and HK$ 46,240 of fees to
             be paid to Arbitrator Wang). After rounding, the total amount is HK$ 9,922,060.
             At the same time, the fourth column of the last row of the schedule also clearly
             shows that the respondents have paid HK$ 5,181,690.90 in the total amount of
             the above arbitration fees.

       13.   Based on Paragraph 86 of the Fee Award, the respondents need to bear 80% of
             the arbitral tribunal and HKIAC fees (i.e., total arbitration fee), i.e., 7,937,648
             Hong Kong dollars (9,922,060 Hong Kong dollars * 80%＝7,937,648 Hong
             Kong dollars). Therefore, when issuing a payment order, the arbitral tribunal
             needs to deduct the arbitration fee that has been paid by the respondents, i.e.,
             HK$ 5,181,690.90. Therefore, the total amount of arbitration fees that the
             respondents need to pay to the two claimants is 2,755,957.1 Hong Kong dollars
             (7,937,648 Hong Kong dollars - 5,181,690.90 Hong Kong dollars = 2,755,957.1
             Hong Kong dollars). In other words, the respondents need to pay the first
             claimant and the second claimant HK$ 1,377,978.55 of arbitration fees
             respectively.

       14.   According to Paragraphs 106 and 107 of the Fee Award: The arbitral tribunal
             ordered the respondents to pay the first claimant and the second claimant
             HK$ 4,961,030 of arbitration fees respectively, in total of HK$ 9,922,060. This
             amount is not deducted by the amount of arbitration fees that has already been
             paid by the respondents. It can be seen that the instruction of the arbitral tribunal
             has an error in the calculation of the shared amount of arbitration fees.”

28.    Therefore, the arbitral tribunal can only partially support respondents' application
       regarding Paragraph 106 of the Fee Award, that is: the arbitral tribunal will only

                                                 7
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 92 of 114



       correct the arbitration fee of the first claimant payable by the respondents, and does not
       need to correct the lawyer fee of the first claimant payable by the respondents.

29.    As for the application of the respondents regarding Paragraph 107 of the Fee Award,
       since the second claimant has no objection to it in principle, the arbitral tribunal
       supports it.

(II) Request the arbitral tribunal to correct and/or explain the interest period in
Paragraph 108 of the Fee Award

30.    The respondents request the arbitral tribunal to correct and/or explain Paragraph 108 of
       the Fee Award [original text: “According to the 8th and 9th orders of the arbitral
       tribunal in the Final Award (Except Interest and Arbitration fees), the respondents
       must pay interest. The calculation method of the interest is: RMB 145,974,006 of the
       principal × simple interest (HSBC prime rate + 1%)”] as:

       “According to the 8th and 9th orders of the arbitral tribunal in the Final Award (Except
       Interest and Arbitration fees), the respondents must pay interest. The calculation
       method of the interest is: (i) RMB 135,627,795 of the principal × simple interest
       (HSBC prime rate + 1%) × 36 months of interest period , + (ii) RMB 10,346,211 of
       the principal × simple interest (HSBC prime rate + 1%) × 204 days of interest
       period (from 8 August 2017 to 28 February 2018).”

Reasons of the respondents

31.    The reasons provided by the respondents are included in Paragraph 22 of the
       Application. The respondents believe that the language in Paragraph 108 of the Fee
       Award is ambiguous, and is misunderstood that the interest period applicable to the
       entire RMB 145,974,006 is 36 months. This ambiguity is inconsistent with the original
       intention of the arbitral tribunal (as reflected in the following paragraph of the Fee
       Award).

32.    The following is the statement of the respondent, which refines this claim in
       Paragraphs 22.1 to 22.6 of the Application:

       “22.1 Firstly, the arbitral tribunal provides the relevant principal amount for interest
             calculation of the 8th and 9th orders in Paragraph 98 of the Fee Award, i.e., “the
             principal amount should be RMB 149,101,597.79 - RMB 3,127,591.77 = RMB


                                                8
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 93 of 114



             145,974,006”.

       22.2 At the same time, regarding the calculation of the principal amount, the arbitral
             tribunal is based on the amount claimed by the second claimant, which is RMB
             149,101,597.79 (see Paragraph 95 of the Fee Award for details). It can be seen
             that this amount includes both RMB 135,627,795 related to the 8th order and
             RMB 10,346,211 related to the 9th order, which are interest bearable and
             determined by the arbitral tribunal.

       22.3 At the same time, the arbitral tribunal supports the claim of the respondents for
             the interest period, which is 36 months (see Paragraph 101 of the Fee Award for
             details).

       22.4 But in fact, the RMB 10,346,211 related to the 9th order and the RMB
             135,627,795 related to the 8th order are different in the interest calculation time.
             It is relevant to the different natures of the 8th and 9th orders: The 9th order is the
             award of damages, which becomes effective after the Final Award comes into
             force, and the 8th order is the Obligatio ex contractu under the 4.28 Agreement.

       22.5 Because of this, the original intention of the arbitral tribunal should be that the
             interest-bearing time of compensation related to the 9th order is from 8 August
             2017 to 28 February 2018, which is 204 days (not 36 months). This has been
             confirmed in Paragraph 303 of the Final Award and also explained in Paragraph
             100 of the Fee Award. Moreover, it is the own claim of the second claimant (see
             Paragraph 39 of the Fee Award), the second claimant does not claim that the
             interest-bearing time of compensation related to the 9th order is 36 months, and
             neither does the first claimant claim for interest of the compensation related to
             the 9th order (see Paragraphs 19 to 20 of the Fee Award), so it is impossible for
             the arbitral tribunal to make a ruling beyond the claims of the parties.

       22.6 The respondents sincerely speculate that the above ambiguity may be because
             the arbitral tribunal, when calculating the principal, mistakenly added up the
             amount related to the 9th order to the amount related to the 8th order. If so, the
             respondents request the arbitral tribunal to correct it.”

Reply opinions raised by the first claimant on 13 May 2020

33.    The first claimant claims in Paragraph 10 of his written opinion that the award of the


                                                 9
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 94 of 114



       arbitral tribunal does not have any ambiguity in the content, so no correction is needed.

Reply opinions raised by the second claimant on 15 May 2020

34.    The second claimant claims in Paragraph 36 of his written opinion as follows: The
       decision of the arbitral tribunal on interest calculation in the 8th order and 9th order is
       clear and definite, that is, the principal applicable to interest is RMB 145,974,006 and
       the interest rate is the simple interest (HSBC prime rate + 1%) and the payer is the
       respondents. As for the period that the interest rate is applicable to, the arbitral tribunal
       has given clear instructions in Paragraphs 101 to 103:

       “101. The period that the respondents claim is 36 months (see Paragraph 58 above).

       102.   The arbitral tribunal believes that the period calculation method of the
              respondents is reasonable and adopted.

       103.   With regard to the interest rate, the arbitral tribunal believes that the most
              suitable interest rate is HSBC prime rate + 1%. This interest rate applies to
              before and after issuance of the arbitral award until the respondents have settled
              all payments.” (Emphasize an addition)

35.    According to Paragraph 61 of the Statement of the Respondents on Issues Concerning
       Arbitration fees and Interest, the claim of the respondents for a 36-month interest
       period is specific to the 8th order of the Final Award. Therefore, based on the natural
       and objective understanding on Paragraphs 101 to 103 of the Fee Award, the interest
       period before issuance of the 8th order of the Final Award is 36 months. In addition,
       Paragraph 103 of the Fee Award of the arbitral tribunal definitely specifies that the
       respondents shall also pay interest at HSBC prime rate + 1% after the award is issued
       in the 8th and 9th orders of the Final Award until the respondents have settled all
       payments. The above statement does not have any room for ambiguity or different
       understandings.

36.    Therefore, the so-called ambiguity pointed out by the respondents and the speculation
       in Paragraph 22.6 are obviously inconsistent with the original intention of the arbitral
       tribunal. The respondents raised the current claim, apparently hoping to overturn the
       award of the arbitral tribunal.

Decision of the arbitral tribunal



                                                 10
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 95 of 114



37.    After careful and full consideration of the opinions of all the parties, the arbitral
       tribunal believes that Paragraph 108 of the Fee Award does not have any calculation
       error, or clerical error, or any understanding ambiguity, or any substantive error.
       However, the arbitral tribunal also considers that it clearly distinguishes the 8th order
       and the 9th order of the Fee Award regarding the interest period in Paragraph 100 of the
       Fee Award. In order to avoid any doubt, the arbitral tribunal can make appropriate
       explanation in accordance with Article 33.2 of the Arbitration Rules. The arbitral
       tribunal believes that if Paragraph 108 of the Fee Award is corrected/explained as:

       “According to the 8th and 9th orders of the arbitral tribunal in the Final Award (Except
       Interest and Arbitration Fees), the respondents must pay interest. The calculation
       method of the interest is: (i) RMB 135,627,795 of the principal × simple interest
       (HSBC prime rate + 1%) × 36 months of interest period (applicable to the 8th order of
       the Final Award); + (ii) RMB 10,346,211 of the principal × simple interest (HSBC
       prime rate + 1%) × 204 days of interest period (from 8 August 2017 to 28 February
       2018) (applicable to the order of the Final Award).”

       it will express the original intention of the arbitral tribunal more clearly and avoid
       unnecessary misunderstanding. In view of this, the arbitral tribunal supports the
       request of the respondent regarding Paragraph 108 and adds supplementary words.

Fee allocation of the application

38.    The arbitral tribunal has noticed that the first claimant and the second claimant claimed
       that the respondents should bear the lawyer fee incurred to the second claimant in
       dealing with the Application.

39.    The second claimant stated that: the respondents certainly could and should discuss the
       above correction request with the claimants first and solicit the consent of the
       claimants in advance rather than took great pains to file a detailed correction
       application to the arbitral tribunal without prior notice to the second claimant, causing
       unnecessary expenses.

40.    The arbitral tribunal believes that Articles 33 and 34 of the Arbitration Rules grant “the
       applicant” (i.e., the respondents in this case) the right to apply to the arbitral tribunal
       for correction and explanation of the award, but this does not impose an obligation of
       consulting with other parties before such application on the respondents.


                                                11
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 96 of 114



41.    The Application of the respondents is partially supported by the arbitral tribunal, and
       the rest is rejected, so from a macroscopic perspective, the arbitral tribunal believes
       that it is fair for each party to bear their respective lawyer fees.

Conclusion

42.    The arbitral tribunal agrees to correct Paragraph 106 of the Fee Award [original text:
       “The respondents must pay the first claimant HK$ 9,000,000 of lawyer fee and
       HK$ 4,961,030 of arbitration fee (including the fee of the arbitral tribunal and the fee
       of the HKIAC)”] as:

       “The respondents must pay the first claimant HK$ 9,000,000 of lawyer fee and
       HK$ 1,377,978.55 of arbitration fee (including the fee of the arbitral tribunal and
       the fee of the HKIAC).”

43.    The arbitral tribunal agrees to correct Paragraph 107 of the Fee Award [original text:
       “The respondents must pay the second claimant HK$ 7,800,000 of lawyer fee and
       HK$ 4,961,030 of arbitration fee (including the fee of the arbitral tribunal and the fee
       of the HKIAC)”] as:

       “The respondents must pay the second claimant HK$ 6,599,822 of lawyer fee and
       HK$ 1,377,978.55 of arbitration fee (including the fee of the arbitral tribunal and
       the fee of the HKIAC).”

44.    The arbitral tribunal agrees to correct and/or explain Paragraph 108 of the Fee Award
       [original text: “According to the 8th and 9th orders of the arbitral tribunal in the Final
       Award (Except Interest and Arbitration fees), the respondents must pay interest. The
       calculation method of the interest is: RMB 145,974,006 of the principal × simple
       interest (HSBC prime rate + 1%)”] as:

       “According to the 8th and 9th orders of the arbitral tribunal in the Final Award (Except
       Interest and Arbitration fees), the respondents must pay interest. The calculation
       method of the interest is: (i) RMB 135,627,795 of the principal × simple interest
       (HSBC prime rate + 1%) × 36 months of interest period (applicable to the 8th order of
       the Final Award); + (ii) RMB 10,346,211 of the principal × simple interest (HSBC
       prime rate + 1%) × 204 days of interest period (from 8 August 2017 to 28 February
       2018) (applicable to the order of the Final Award).”



                                                 12
   Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 97 of 114



Date: 26 June 2020




                                  13
     Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 98 of 114



Seat of arbitration: Hong Kong

     [Signature] [Wang Xuehua]

            Wang Xuehua                             Huang Xulun

              Arbitrator                             Arbitrator



                                 Yang Yanlong

                                 Chief Arbitrator



           [Seal: HONG KONG INTERNATIONAL ARBITRATION CENTRE]




                                       14
   Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 99 of 114




Seat of arbitration: Hong Kong


                                                       [Signature] [Illegible]


            Wang Xuehua                                    Huang Xulun

              Arbitrator                                     Arbitrator


                             [Signature] [Illegible]


                                    Arbitrator

                                 Chief Arbitrator



          [Seal: HONG KONG INTERNATIONAL ARBITRATION CENTRE]




                                       11
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 100 of 114




                  Exhibit G
        Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 101 of 114

Date      Open     High      Low      Close
3/16/2020   7.7764    7.7764   7.7599    7.7659
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 102 of 114




                  Exhibit H
   Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 103 of 114

HSBC Prime rates
https://www.hsbc.com.hk/investments/market-information/hk/lending-rate/

Effective Date HSBC's Hong Kong Dollar Best Lending Rate
        1-Nov-19 5.000%
       28-Sep-18 5.125%
      10-Nov-08 5.000%
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 104 of 114




                   Exhibit I
        Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 105 of 114

Date      Open     High      Low      Close
3/16/2020   7.0082    7.0237   6.9928    6.9938
Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 106 of 114




                   Exhibit J
        Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 107 of 114

2021 Interest due on Order 8 and Order 9
Based on USD:RMB exchange rate of 1 USD = 6.9928 RMB


                                                 2021 Order 8 Order 9       Order 9      2021 Order
              Order 8         Order 8 Interest   Interest     Interest      Interest     9 Interest
              Interest (RMB) (USD)               (USD)        (RMB)         (USD)        (USD)
 12/31/2020    11,641,463.15     1,664,778.51             -      888,055.68   126,995.72         -
   1/1/2021    11,652,610.64     1,666,372.65        1,594.14    888,906.06   127,117.33      121.61
   1/2/2021    11,663,758.13     1,667,966.78        3,188.28    889,756.43   127,238.94      243.21
   1/3/2021     11,674,905.62    1,669,560.92        4,782.41    890,606.80   127,360.54      364.82
   1/4/2021     11,686,053.11    1,671,155.06        6,376.55    891,457.18   127,482.15      486.43
   1/5/2021     11,697,200.60    1,672,749.20        7,970.69    892,307.55   127,603.76      608.04
   1/6/2021     11,708,348.09    1,674,343.34        9,564.83    893,157.92   127,725.36      729.64
   1/7/2021     11,719,495.58    1,675,937.48       11,158.97    894,008.30   127,846.97      851.25
   1/8/2021     11,730,643.07    1,677,531.61       12,753.11    894,858.67   127,968.58      972.86
   1/9/2021     11,741,790.56    1,679,125.75       14,347.24    895,709.04   128,090.18    1,094.46
  1/10/2021     11,752,938.05    1,680,719.89       15,941.38    896,559.42   128,211.79    1,216.07
  1/11/2021     11,764,085.54    1,682,314.03       17,535.52    897,409.79   128,333.40    1,337.68
  1/12/2021     11,775,233.03    1,683,908.17       19,129.66    898,260.16   128,455.01    1,459.28
  1/13/2021    11,786,380.52     1,685,502.31       20,723.80    899,110.54   128,576.61    1,580.89
  1/14/2021    11,797,528.01     1,687,096.44       22,317.94    899,960.91   128,698.22    1,702.50
  1/15/2021     11,808,675.50    1,688,690.58       23,912.07    900,811.29   128,819.83    1,824.11
  1/16/2021     11,819,822.99    1,690,284.72       25,506.21    901,661.66   128,941.43    1,945.71
  1/17/2021     11,830,970.48    1,691,878.86       27,100.35    902,512.03   129,063.04    2,067.32
  1/18/2021     11,842,117.97    1,693,473.00       28,694.49    903,362.41   129,184.65    2,188.93
  1/19/2021     11,853,265.46    1,695,067.13       30,288.63    904,212.78   129,306.25    2,310.53
  1/20/2021     11,864,412.95    1,696,661.27       31,882.77    905,063.15   129,427.86    2,432.14
  1/21/2021     11,875,560.44    1,698,255.41       33,476.90    905,913.53   129,549.47    2,553.75
  1/22/2021     11,886,707.93    1,699,849.55       35,071.04    906,763.90   129,671.08    2,675.35
  1/23/2021     11,897,855.42    1,701,443.69       36,665.18    907,614.27   129,792.68    2,796.96
  1/24/2021     11,909,002.91    1,703,037.83       38,259.32    908,464.65   129,914.29    2,918.57
  1/25/2021    11,920,150.40     1,704,631.96       39,853.46    909,315.02   130,035.90    3,040.18
  1/26/2021    11,931,297.89     1,706,226.10       41,447.59    910,165.39   130,157.50    3,161.78
  1/27/2021     11,942,445.38    1,707,820.24       43,041.73    911,015.77   130,279.11    3,283.39
  1/28/2021     11,953,592.87    1,709,414.38       44,635.87    911,866.14   130,400.72    3,405.00
  1/29/2021     11,964,740.36    1,711,008.52       46,230.01    912,716.51   130,522.33    3,526.60
  1/30/2021     11,975,887.85    1,712,602.66       47,824.15    913,566.89   130,643.93    3,648.21
  1/31/2021     11,987,035.34    1,714,196.79       49,418.29    914,417.26   130,765.54    3,769.82
   2/1/2021     11,998,182.83    1,715,790.93       51,012.42    915,267.64   130,887.15    3,891.42
   2/2/2021     12,009,330.32    1,717,385.07       52,606.56    916,118.01   131,008.75    4,013.03
   2/3/2021     12,020,477.81    1,718,979.21       54,200.70    916,968.38   131,130.36    4,134.64
   2/4/2021     12,031,625.30    1,720,573.35       55,794.84    917,818.76   131,251.97    4,256.25
   2/5/2021     12,042,772.79    1,722,167.49       57,388.98    918,669.13   131,373.57    4,377.85
   2/6/2021    12,053,920.28     1,723,761.62       58,983.12    919,519.50   131,495.18    4,499.46
   2/7/2021    12,065,067.77     1,725,355.76       60,577.25    920,369.88   131,616.79    4,621.07
   2/8/2021    12,076,215.26     1,726,949.90       62,171.39    921,220.25   131,738.40    4,742.67
   2/9/2021     12,087,362.75    1,728,544.04       63,765.53    922,070.62   131,860.00    4,864.28
  2/10/2021     12,098,510.24    1,730,138.18       65,359.67    922,921.00   131,981.61    4,985.89
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 108 of 114

2/11/2021   12,109,657.73   1,731,732.31    66,953.81   923,771.37   132,103.22    5,107.49
2/12/2021   12,120,805.22   1,733,326.45    68,547.95   924,621.74   132,224.82    5,229.10
2/13/2021   12,131,952.71   1,734,920.59    70,142.08   925,472.12   132,346.43    5,350.71
2/14/2021   12,143,100.20   1,736,514.73    71,736.22   926,322.49   132,468.04    5,472.32
2/15/2021   12,154,247.69   1,738,108.87    73,330.36   927,172.86   132,589.64    5,593.92
2/16/2021   12,165,395.18   1,739,703.01    74,924.50   928,023.24   132,711.25    5,715.53
2/17/2021   12,176,542.67   1,741,297.14    76,518.64   928,873.61   132,832.86    5,837.14
2/18/2021   12,187,690.16   1,742,891.28    78,112.77   929,723.98   132,954.47    5,958.74
2/19/2021   12,198,837.65   1,744,485.42    79,706.91   930,574.36   133,076.07    6,080.35
2/20/2021   12,209,985.14   1,746,079.56    81,301.05   931,424.73   133,197.68    6,201.96
2/21/2021   12,221,132.63   1,747,673.70    82,895.19   932,275.11   133,319.29    6,323.56
2/22/2021   12,232,280.12   1,749,267.84    84,489.33   933,125.48   133,440.89    6,445.17
2/23/2021   12,243,427.61   1,750,861.97    86,083.47   933,975.85   133,562.50    6,566.78
2/24/2021   12,254,575.10   1,752,456.11    87,677.60   934,826.23   133,684.11    6,688.39
2/25/2021   12,265,722.59   1,754,050.25    89,271.74   935,676.60   133,805.71    6,809.99
2/26/2021   12,276,870.08   1,755,644.39    90,865.88   936,526.97   133,927.32    6,931.60
2/27/2021   12,288,017.57   1,757,238.53    92,460.02   937,377.35   134,048.93    7,053.21
2/28/2021   12,299,165.06   1,758,832.67    94,054.16   938,227.72   134,170.54    7,174.81
 3/1/2021   12,310,312.55   1,760,426.80    95,648.30   939,078.09   134,292.14    7,296.42
 3/2/2021   12,321,460.04   1,762,020.94    97,242.43   939,928.47   134,413.75    7,418.03
 3/3/2021   12,332,607.53   1,763,615.08    98,836.57   940,778.84   134,535.36    7,539.63
 3/4/2021   12,343,755.02   1,765,209.22   100,430.71   941,629.21   134,656.96    7,661.24
 3/5/2021   12,354,902.51   1,766,803.36   102,024.85   942,479.59   134,778.57    7,782.85
 3/6/2021   12,366,050.00   1,768,397.49   103,618.99   943,329.96   134,900.18    7,904.46
 3/7/2021   12,377,197.49   1,769,991.63   105,213.12   944,180.33   135,021.78    8,026.06
 3/8/2021   12,388,344.98   1,771,585.77   106,807.26   945,030.71   135,143.39    8,147.67
 3/9/2021   12,399,492.47   1,773,179.91   108,401.40   945,881.08   135,265.00    8,269.28
3/10/2021   12,410,639.96   1,774,774.05   109,995.54   946,731.45   135,386.61    8,390.88
3/11/2021   12,421,787.45   1,776,368.19   111,589.68   947,581.83   135,508.21    8,512.49
3/12/2021   12,432,934.94   1,777,962.32   113,183.82   948,432.20   135,629.82    8,634.10
3/13/2021   12,444,082.43   1,779,556.46   114,777.95   949,282.58   135,751.43    8,755.70
3/14/2021   12,455,229.92   1,781,150.60   116,372.09   950,132.95   135,873.03    8,877.31
3/15/2021   12,466,377.41   1,782,744.74   117,966.23   950,983.32   135,994.64    8,998.92
3/16/2021   12,477,524.90   1,784,338.88   119,560.37   951,833.70   136,116.25    9,120.53
3/17/2021   12,488,672.39   1,785,933.02   121,154.51   952,684.07   136,237.85    9,242.13
3/18/2021   12,499,819.88   1,787,527.15   122,748.65   953,534.44   136,359.46    9,363.74
3/19/2021   12,510,967.37   1,789,121.29   124,342.78   954,384.82   136,481.07    9,485.35
3/20/2021   12,522,114.86   1,790,715.43   125,936.92   955,235.19   136,602.68    9,606.95
3/21/2021   12,533,262.35   1,792,309.57   127,531.06   956,085.56   136,724.28    9,728.56
3/22/2021   12,544,409.84   1,793,903.71   129,125.20   956,935.94   136,845.89    9,850.17
3/23/2021   12,555,557.33   1,795,497.85   130,719.34   957,786.31   136,967.50    9,971.77
3/24/2021   12,566,704.82   1,797,091.98   132,313.48   958,636.68   137,089.10   10,093.38
3/25/2021   12,577,852.31   1,798,686.12   133,907.61   959,487.06   137,210.71   10,214.99
3/26/2021   12,588,999.80   1,800,280.26   135,501.75   960,337.43   137,332.32   10,336.60
3/27/2021   12,600,147.29   1,801,874.40   137,095.89   961,187.80   137,453.92   10,458.20
3/28/2021   12,611,294.78   1,803,468.54   138,690.03   962,038.18   137,575.53   10,579.81
3/29/2021   12,622,442.27   1,805,062.67   140,284.17   962,888.55   137,697.14   10,701.42
3/30/2021   12,633,589.76   1,806,656.81   141,878.30   963,738.92   137,818.75   10,823.02
3/31/2021   12,644,737.25   1,808,250.95   143,472.44   964,589.30   137,940.35   10,944.63
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 109 of 114

 4/1/2021   12,655,884.74   1,809,845.09   145,066.58     965,439.67   138,061.96   11,066.24
 4/2/2021   12,667,032.23   1,811,439.23   146,660.72     966,290.05   138,183.57   11,187.85
 4/3/2021   12,678,179.72   1,813,033.37   148,254.86     967,140.42   138,305.17   11,309.45
 4/4/2021   12,689,327.21   1,814,627.50   149,849.00     967,990.79   138,426.78   11,431.06
 4/5/2021   12,700,474.70   1,816,221.64   151,443.13     968,841.17   138,548.39   11,552.67
 4/6/2021   12,711,622.19   1,817,815.78   153,037.27     969,691.54   138,669.99   11,674.27
 4/7/2021   12,722,769.68   1,819,409.92   154,631.41     970,541.91   138,791.60   11,795.88
 4/8/2021   12,733,917.17   1,821,004.06   156,225.55     971,392.29   138,913.21   11,917.49
 4/9/2021   12,745,064.66   1,822,598.20   157,819.69     972,242.66   139,034.82   12,039.09
4/10/2021   12,756,212.15   1,824,192.33   159,413.83     973,093.03   139,156.42   12,160.70
4/11/2021   12,767,359.64   1,825,786.47   161,007.96     973,943.41   139,278.03   12,282.31
4/12/2021   12,778,507.13   1,827,380.61   162,602.10     974,793.78   139,399.64   12,403.92
4/13/2021   12,789,654.62   1,828,974.75   164,196.24     975,644.15   139,521.24   12,525.52
4/14/2021   12,800,802.11   1,830,568.89   165,790.38     976,494.53   139,642.85   12,647.13
4/15/2021   12,811,949.60   1,832,163.02   167,384.52     977,344.90   139,764.46   12,768.74
4/16/2021   12,823,097.09   1,833,757.16   168,978.66     978,195.27   139,886.06   12,890.34
4/17/2021   12,834,244.58   1,835,351.30   170,572.79     979,045.65   140,007.67   13,011.95
4/18/2021   12,845,392.07   1,836,945.44   172,166.93     979,896.02   140,129.28   13,133.56
4/19/2021   12,856,539.56   1,838,539.58   173,761.07     980,746.40   140,250.89   13,255.16
4/20/2021   12,867,687.05   1,840,133.72   175,355.21     981,596.77   140,372.49   13,376.77
4/21/2021   12,878,834.54   1,841,727.85   176,949.35     982,447.14   140,494.10   13,498.38
4/22/2021   12,889,982.03   1,843,321.99   178,543.48     983,297.52   140,615.71   13,619.99
4/23/2021   12,901,129.52   1,844,916.13   180,137.62     984,147.89   140,737.31   13,741.59
4/24/2021   12,912,277.01   1,846,510.27   181,731.76     984,998.26   140,858.92   13,863.20
4/25/2021   12,923,424.50   1,848,104.41   183,325.90     985,848.64   140,980.53   13,984.81
4/26/2021   12,934,571.99   1,849,698.55   184,920.04     986,699.01   141,102.14   14,106.41
4/27/2021   12,945,719.48   1,851,292.68   186,514.18     987,549.38   141,223.74   14,228.02
4/28/2021   12,956,866.97   1,852,886.82   188,108.31     988,399.76   141,345.35   14,349.63
4/29/2021   12,968,014.46   1,854,480.96   189,702.45     989,250.13   141,466.96   14,471.23
4/30/2021   12,979,161.95   1,856,075.10   191,296.59     990,100.50   141,588.56   14,592.84
 5/1/2021   12,990,309.44   1,857,669.24   192,890.73     990,950.88   141,710.17   14,714.45
 5/2/2021   13,001,456.93   1,859,263.38   194,484.87     991,801.25   141,831.78   14,836.06
 5/3/2021   13,012,604.42   1,860,857.51   196,079.01     992,651.62   141,953.38   14,957.66
 5/4/2021   13,023,751.91   1,862,451.65   197,673.14     993,502.00   142,074.99   15,079.27
 5/5/2021   13,034,899.40   1,864,045.79   199,267.28     994,352.37   142,196.60   15,200.88
 5/6/2021   13,046,046.89   1,865,639.93   200,861.42     995,202.74   142,318.21   15,322.48
 5/7/2021   13,057,194.38   1,867,234.07   202,455.56     996,053.12   142,439.81   15,444.09
 5/8/2021   13,068,341.87   1,868,828.20   204,049.70     996,903.49   142,561.42   15,565.70
 5/9/2021   13,079,489.36   1,870,422.34   205,643.84     997,753.87   142,683.03   15,687.30
5/10/2021   13,090,636.85   1,872,016.48   207,237.97     998,604.24   142,804.63   15,808.91
5/11/2021   13,101,784.34   1,873,610.62   208,832.11     999,454.61   142,926.24   15,930.52
5/12/2021   13,112,931.83   1,875,204.76   210,426.25   1,000,304.99   143,047.85   16,052.13
5/13/2021   13,124,079.32   1,876,798.90   212,020.39   1,001,155.36   143,169.45   16,173.73
5/14/2021   13,135,226.81   1,878,393.03   213,614.53   1,002,005.73   143,291.06   16,295.34
5/15/2021   13,146,374.30   1,879,987.17   215,208.66   1,002,856.11   143,412.67   16,416.95
5/16/2021   13,157,521.79   1,881,581.31   216,802.80   1,003,706.48   143,534.28   16,538.55
5/17/2021   13,168,669.28   1,883,175.45   218,396.94   1,004,556.85   143,655.88   16,660.16
5/18/2021   13,179,816.77   1,884,769.59   219,991.08   1,005,407.23   143,777.49   16,781.77
5/19/2021   13,190,964.26   1,886,363.73   221,585.22   1,006,257.60   143,899.10   16,903.37
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 110 of 114

5/20/2021   13,202,111.75   1,887,957.86   223,179.36   1,007,107.97   144,020.70   17,024.98
5/21/2021   13,213,259.24   1,889,552.00   224,773.49   1,007,958.35   144,142.31   17,146.59
5/22/2021   13,224,406.73   1,891,146.14   226,367.63   1,008,808.72   144,263.92   17,268.20
5/23/2021   13,235,554.22   1,892,740.28   227,961.77   1,009,659.09   144,385.52   17,389.80
5/24/2021   13,246,701.71   1,894,334.42   229,555.91   1,010,509.47   144,507.13   17,511.41
5/25/2021   13,257,849.20   1,895,928.56   231,150.05   1,011,359.84   144,628.74   17,633.02
5/26/2021   13,268,996.69   1,897,522.69   232,744.19   1,012,210.21   144,750.35   17,754.62
5/27/2021   13,280,144.18   1,899,116.83   234,338.32   1,013,060.59   144,871.95   17,876.23
5/28/2021   13,291,291.67   1,900,710.97   235,932.46   1,013,910.96   144,993.56   17,997.84
5/29/2021   13,302,439.16   1,902,305.11   237,526.60   1,014,761.34   145,115.17   18,119.44
5/30/2021   13,313,586.65   1,903,899.25   239,120.74   1,015,611.71   145,236.77   18,241.05
5/31/2021   13,324,734.14   1,905,493.38   240,714.88   1,016,462.08   145,358.38   18,362.66
 6/1/2021   13,335,881.63   1,907,087.52   242,309.01   1,017,312.46   145,479.99   18,484.27
 6/2/2021   13,347,029.12   1,908,681.66   243,903.15   1,018,162.83   145,601.59   18,605.87
 6/3/2021   13,358,176.61   1,910,275.80   245,497.29   1,019,013.20   145,723.20   18,727.48
 6/4/2021   13,369,324.10   1,911,869.94   247,091.43   1,019,863.58   145,844.81   18,849.09
 6/5/2021   13,380,471.59   1,913,464.08   248,685.57   1,020,713.95   145,966.42   18,970.69
 6/6/2021   13,391,619.08   1,915,058.21   250,279.71   1,021,564.32   146,088.02   19,092.30
 6/7/2021   13,402,766.57   1,916,652.35   251,873.84   1,022,414.70   146,209.63   19,213.91
 6/8/2021   13,413,914.06   1,918,246.49   253,467.98   1,023,265.07   146,331.24   19,335.51
 6/9/2021   13,425,061.55   1,919,840.63   255,062.12   1,024,115.44   146,452.84   19,457.12
6/10/2021   13,436,209.04   1,921,434.77   256,656.26   1,024,965.82   146,574.45   19,578.73
6/11/2021   13,447,356.53   1,923,028.91   258,250.40   1,025,816.19   146,696.06   19,700.34
6/12/2021   13,458,504.02   1,924,623.04   259,844.54   1,026,666.56   146,817.66   19,821.94
6/13/2021   13,469,651.51   1,926,217.18   261,438.67   1,027,516.94   146,939.27   19,943.55
6/14/2021   13,480,799.00   1,927,811.32   263,032.81   1,028,367.31   147,060.88   20,065.16
6/15/2021   13,491,946.49   1,929,405.46   264,626.95   1,029,217.69   147,182.49   20,186.76
6/16/2021   13,503,093.98   1,930,999.60   266,221.09   1,030,068.06   147,304.09   20,308.37
6/17/2021   13,514,241.47   1,932,593.74   267,815.23   1,030,918.43   147,425.70   20,429.98
6/18/2021   13,525,388.96   1,934,187.87   269,409.37   1,031,768.81   147,547.31   20,551.58
6/19/2021   13,536,536.45   1,935,782.01   271,003.50   1,032,619.18   147,668.91   20,673.19
6/20/2021   13,547,683.94   1,937,376.15   272,597.64   1,033,469.55   147,790.52   20,794.80
6/21/2021   13,558,831.43   1,938,970.29   274,191.78   1,034,319.93   147,912.13   20,916.41
6/22/2021   13,569,978.92   1,940,564.43   275,785.92   1,035,170.30   148,033.73   21,038.01
6/23/2021   13,581,126.41   1,942,158.56   277,380.06   1,036,020.67   148,155.34   21,159.62
6/24/2021   13,592,273.90   1,943,752.70   278,974.19   1,036,871.05   148,276.95   21,281.23
6/25/2021   13,603,421.39   1,945,346.84   280,568.33   1,037,721.42   148,398.56   21,402.83
6/26/2021   13,614,568.88   1,946,940.98   282,162.47   1,038,571.79   148,520.16   21,524.44
6/27/2021   13,625,716.37   1,948,535.12   283,756.61   1,039,422.17   148,641.77   21,646.05
6/28/2021   13,636,863.86   1,950,129.26   285,350.75   1,040,272.54   148,763.38   21,767.65
6/29/2021   13,648,011.35   1,951,723.39   286,944.89   1,041,122.91   148,884.98   21,889.26
6/30/2021   13,659,158.84   1,953,317.53   288,539.02   1,041,973.29   149,006.59   22,010.87
 7/1/2021   13,670,306.33   1,954,911.67   290,133.16   1,042,823.66   149,128.20   22,132.48
 7/2/2021   13,681,453.82   1,956,505.81   291,727.30   1,043,674.03   149,249.80   22,254.08
 7/3/2021   13,692,601.31   1,958,099.95   293,321.44   1,044,524.41   149,371.41   22,375.69
 7/4/2021   13,703,748.80   1,959,694.09   294,915.58   1,045,374.78   149,493.02   22,497.30
 7/5/2021   13,714,896.29   1,961,288.22   296,509.72   1,046,225.16   149,614.63   22,618.90
 7/6/2021   13,726,043.78   1,962,882.36   298,103.85   1,047,075.53   149,736.23   22,740.51
 7/7/2021   13,737,191.27   1,964,476.50   299,697.99   1,047,925.90   149,857.84   22,862.12
      Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 111 of 114

 7/8/2021   13,748,338.76   1,966,070.64   301,292.13   1,048,776.28   149,979.45   22,983.73
 7/9/2021   13,759,486.25   1,967,664.78   302,886.27   1,049,626.65   150,101.05   23,105.33
7/10/2021   13,770,633.74   1,969,258.91   304,480.41   1,050,477.02   150,222.66   23,226.94
7/11/2021   13,781,781.23   1,970,853.05   306,074.55   1,051,327.40   150,344.27   23,348.55
7/12/2021   13,792,928.72   1,972,447.19   307,668.68   1,052,177.77   150,465.87   23,470.15
7/13/2021   13,804,076.21   1,974,041.33   309,262.82   1,053,028.14   150,587.48   23,591.76
7/14/2021   13,815,223.70   1,975,635.47   310,856.96   1,053,878.52   150,709.09   23,713.37
7/15/2021   13,826,371.19   1,977,229.61   312,451.10   1,054,728.89   150,830.70   23,834.97
7/16/2021   13,837,518.68   1,978,823.74   314,045.24   1,055,579.26   150,952.30   23,956.58
7/17/2021   13,848,666.17   1,980,417.88   315,639.37   1,056,429.64   151,073.91   24,078.19
7/18/2021   13,859,813.66   1,982,012.02   317,233.51   1,057,280.01   151,195.52   24,199.80
7/19/2021   13,870,961.15   1,983,606.16   318,827.65   1,058,130.38   151,317.12   24,321.40
7/20/2021   13,882,108.64   1,985,200.30   320,421.79   1,058,980.76   151,438.73   24,443.01
7/21/2021   13,893,256.13   1,986,794.44   322,015.93   1,059,831.13   151,560.34   24,564.62
7/22/2021   13,904,403.62   1,988,388.57   323,610.07   1,060,681.50   151,681.94   24,686.22
7/23/2021   13,915,551.11   1,989,982.71   325,204.20   1,061,531.88   151,803.55   24,807.83
7/24/2021   13,926,698.60   1,991,576.85   326,798.34   1,062,382.25   151,925.16   24,929.44
7/25/2021   13,937,846.09   1,993,170.99   328,392.48   1,063,232.63   152,046.77   25,051.04
7/26/2021   13,948,993.58   1,994,765.13   329,986.62   1,064,083.00   152,168.37   25,172.65
7/27/2021   13,960,141.07   1,996,359.27   331,580.76   1,064,933.37   152,289.98   25,294.26
7/28/2021   13,971,288.56   1,997,953.40   333,174.90   1,065,783.75   152,411.59   25,415.87
7/29/2021   13,982,436.05   1,999,547.54   334,769.03   1,066,634.12   152,533.19   25,537.47
7/30/2021   13,993,583.54   2,001,141.68   336,363.17   1,067,484.49   152,654.80   25,659.08
7/31/2021   14,004,731.03   2,002,735.82   337,957.31   1,068,334.87   152,776.41   25,780.69
 8/1/2021   14,015,878.52   2,004,329.96   339,551.45   1,069,185.24   152,898.02   25,902.29
 8/2/2021   14,027,026.01   2,005,924.09   341,145.59   1,070,035.61   153,019.62   26,023.90
 8/3/2021   14,038,173.50   2,007,518.23   342,739.73   1,070,885.99   153,141.23   26,145.51
 8/4/2021   14,049,320.99   2,009,112.37   344,333.86   1,071,736.36   153,262.84   26,267.11
 8/5/2021   14,060,468.48   2,010,706.51   345,928.00   1,072,586.73   153,384.44   26,388.72
 8/6/2021   14,071,615.97   2,012,300.65   347,522.14   1,073,437.11   153,506.05   26,510.33
 8/7/2021   14,082,763.46   2,013,894.79   349,116.28   1,074,287.48   153,627.66   26,631.94
 8/8/2021   14,093,910.95   2,015,488.92   350,710.42   1,075,137.85   153,749.26   26,753.54
 8/9/2021   14,105,058.44   2,017,083.06   352,304.55   1,075,988.23   153,870.87   26,875.15
8/10/2021   14,116,205.93   2,018,677.20   353,898.69   1,076,838.60   153,992.48   26,996.76
8/11/2021   14,127,353.42   2,020,271.34   355,492.83   1,077,688.97   154,114.09   27,118.36
8/12/2021   14,138,500.91   2,021,865.48   357,086.97   1,078,539.35   154,235.69   27,239.97
8/13/2021   14,149,648.40   2,023,459.62   358,681.11   1,079,389.72   154,357.30   27,361.58
8/14/2021   14,160,795.89   2,025,053.75   360,275.25   1,080,240.10   154,478.91   27,483.18
8/15/2021   14,171,943.38   2,026,647.89   361,869.38   1,081,090.47   154,600.51   27,604.79
8/16/2021   14,183,090.87   2,028,242.03   363,463.52   1,081,940.84   154,722.12   27,726.40
8/17/2021   14,194,238.36   2,029,836.17   365,057.66   1,082,791.22   154,843.73   27,848.01
8/18/2021   14,205,385.85   2,031,430.31   366,651.80   1,083,641.59   154,965.33   27,969.61
8/19/2021   14,216,533.34   2,033,024.45   368,245.94   1,084,491.96   155,086.94   28,091.22
8/20/2021   14,227,680.83   2,034,618.58   369,840.08   1,085,342.34   155,208.55   28,212.83
8/21/2021   14,238,828.32   2,036,212.72   371,434.21   1,086,192.71   155,330.16   28,334.43
8/22/2021   14,249,975.81   2,037,806.86   373,028.35   1,087,043.08   155,451.76   28,456.04
8/23/2021   14,261,123.30   2,039,401.00   374,622.49   1,087,893.46   155,573.37   28,577.65
8/24/2021   14,272,270.79   2,040,995.14   376,216.63   1,088,743.83   155,694.98   28,699.25
8/25/2021   14,283,418.28   2,042,589.27   377,810.77   1,089,594.20   155,816.58   28,820.86
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 112 of 114

 8/26/2021   14,294,565.77   2,044,183.41   379,404.91   1,090,444.58   155,938.19   28,942.47
 8/27/2021   14,305,713.26   2,045,777.55   380,999.04   1,091,294.95   156,059.80   29,064.08
 8/28/2021   14,316,860.75   2,047,371.69   382,593.18   1,092,145.32   156,181.40   29,185.68
 8/29/2021   14,328,008.24   2,048,965.83   384,187.32   1,092,995.70   156,303.01   29,307.29
 8/30/2021   14,339,155.73   2,050,559.97   385,781.46   1,093,846.07   156,424.62   29,428.90
 8/31/2021   14,350,303.22   2,052,154.10   387,375.60   1,094,696.45   156,546.23   29,550.50
  9/1/2021   14,361,450.71   2,053,748.24   388,969.73   1,095,546.82   156,667.83   29,672.11
  9/2/2021   14,372,598.20   2,055,342.38   390,563.87   1,096,397.19   156,789.44   29,793.72
  9/3/2021   14,383,745.69   2,056,936.52   392,158.01   1,097,247.57   156,911.05   29,915.32
  9/4/2021   14,394,893.18   2,058,530.66   393,752.15   1,098,097.94   157,032.65   30,036.93
  9/5/2021   14,406,040.67   2,060,124.80   395,346.29   1,098,948.31   157,154.26   30,158.54
  9/6/2021   14,417,188.16   2,061,718.93   396,940.43   1,099,798.69   157,275.87   30,280.15
  9/7/2021   14,428,335.65   2,063,313.07   398,534.56   1,100,649.06   157,397.47   30,401.75
  9/8/2021   14,439,483.14   2,064,907.21   400,128.70   1,101,499.43   157,519.08   30,523.36
  9/9/2021   14,450,630.63   2,066,501.35   401,722.84   1,102,349.81   157,640.69   30,644.97
 9/10/2021   14,461,778.12   2,068,095.49   403,316.98   1,103,200.18   157,762.30   30,766.57
 9/11/2021   14,472,925.61   2,069,689.63   404,911.12   1,104,050.55   157,883.90   30,888.18
 9/12/2021   14,484,073.10   2,071,283.76   406,505.26   1,104,900.93   158,005.51   31,009.79
 9/13/2021   14,495,220.59   2,072,877.90   408,099.39   1,105,751.30   158,127.12   31,131.39
 9/14/2021   14,506,368.08   2,074,472.04   409,693.53   1,106,601.67   158,248.72   31,253.00
 9/15/2021   14,517,515.57   2,076,066.18   411,287.67   1,107,452.05   158,370.33   31,374.61
 9/16/2021   14,528,663.06   2,077,660.32   412,881.81   1,108,302.42   158,491.94   31,496.22
 9/17/2021   14,539,810.55   2,079,254.45   414,475.95   1,109,152.79   158,613.54   31,617.82
 9/18/2021   14,550,958.04   2,080,848.59   416,070.08   1,110,003.17   158,735.15   31,739.43
 9/19/2021   14,562,105.53   2,082,442.73   417,664.22   1,110,853.54   158,856.76   31,861.04
 9/20/2021   14,573,253.02   2,084,036.87   419,258.36   1,111,703.92   158,978.37   31,982.64
 9/21/2021   14,584,400.51   2,085,631.01   420,852.50   1,112,554.29   159,099.97   32,104.25
 9/22/2021   14,595,548.00   2,087,225.15   422,446.64   1,113,404.66   159,221.58   32,225.86
 9/23/2021   14,606,695.49   2,088,819.28   424,040.78   1,114,255.04   159,343.19   32,347.46
 9/24/2021   14,617,842.98   2,090,413.42   425,634.91   1,115,105.41   159,464.79   32,469.07
 9/25/2021   14,628,990.47   2,092,007.56   427,229.05   1,115,955.78   159,586.40   32,590.68
 9/26/2021   14,640,137.96   2,093,601.70   428,823.19   1,116,806.16   159,708.01   32,712.29
 9/27/2021   14,651,285.45   2,095,195.84   430,417.33   1,117,656.53   159,829.61   32,833.89
 9/28/2021   14,662,432.94   2,096,789.98   432,011.47   1,118,506.90   159,951.22   32,955.50
 9/29/2021   14,673,580.43   2,098,384.11   433,605.61   1,119,357.28   160,072.83   33,077.11
 9/30/2021   14,684,727.92   2,099,978.25   435,199.74   1,120,207.65   160,194.44   33,198.71
 10/1/2021   14,695,875.41   2,101,572.39   436,793.88   1,121,058.02   160,316.04   33,320.32
 10/2/2021   14,707,022.90   2,103,166.53   438,388.02   1,121,908.40   160,437.65   33,441.93
 10/3/2021   14,718,170.39   2,104,760.67   439,982.16   1,122,758.77   160,559.26   33,563.54
 10/4/2021   14,729,317.88   2,106,354.81   441,576.30   1,123,609.14   160,680.86   33,685.14
 10/5/2021   14,740,465.37   2,107,948.94   443,170.44   1,124,459.52   160,802.47   33,806.75
 10/6/2021   14,751,612.86   2,109,543.08   444,764.57   1,125,309.89   160,924.08   33,928.36
 10/7/2021   14,762,760.35   2,111,137.22   446,358.71   1,126,160.26   161,045.68   34,049.96
 10/8/2021   14,773,907.84   2,112,731.36   447,952.85   1,127,010.64   161,167.29   34,171.57
 10/9/2021   14,785,055.33   2,114,325.50   449,546.99   1,127,861.01   161,288.90   34,293.18
10/10/2021   14,796,202.82   2,115,919.63   451,141.13   1,128,711.39   161,410.51   34,414.78
10/11/2021   14,807,350.31   2,117,513.77   452,735.26   1,129,561.76   161,532.11   34,536.39
10/12/2021   14,818,497.80   2,119,107.91   454,329.40   1,130,412.13   161,653.72   34,658.00
10/13/2021   14,829,645.29   2,120,702.05   455,923.54   1,131,262.51   161,775.33   34,779.61
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 113 of 114

10/14/2021   14,840,792.78   2,122,296.19   457,517.68   1,132,112.88   161,896.93   34,901.21
10/15/2021   14,851,940.27   2,123,890.33   459,111.82   1,132,963.25   162,018.54   35,022.82
10/16/2021   14,863,087.76   2,125,484.46   460,705.96   1,133,813.63   162,140.15   35,144.43
10/17/2021   14,874,235.25   2,127,078.60   462,300.09   1,134,664.00   162,261.75   35,266.03
10/18/2021   14,885,382.74   2,128,672.74   463,894.23   1,135,514.37   162,383.36   35,387.64
10/19/2021   14,896,530.23   2,130,266.88   465,488.37   1,136,364.75   162,504.97   35,509.25
10/20/2021   14,907,677.72   2,131,861.02   467,082.51   1,137,215.12   162,626.58   35,630.85
10/21/2021   14,918,825.21   2,133,455.16   468,676.65   1,138,065.49   162,748.18   35,752.46
10/22/2021   14,929,972.70   2,135,049.29   470,270.79   1,138,915.87   162,869.79   35,874.07
10/23/2021   14,941,120.19   2,136,643.43   471,864.92   1,139,766.24   162,991.40   35,995.68
10/24/2021   14,952,267.68   2,138,237.57   473,459.06   1,140,616.61   163,113.00   36,117.28
10/25/2021   14,963,415.17   2,139,831.71   475,053.20   1,141,466.99   163,234.61   36,238.89
10/26/2021   14,974,562.66   2,141,425.85   476,647.34   1,142,317.36   163,356.22   36,360.50
10/27/2021   14,985,710.15   2,143,019.98   478,241.48   1,143,167.73   163,477.83   36,482.10
10/28/2021   14,996,857.64   2,144,614.12   479,835.62   1,144,018.11   163,599.43   36,603.71
10/29/2021   15,008,005.13   2,146,208.26   481,429.75   1,144,868.48   163,721.04   36,725.32
10/30/2021   15,019,152.62   2,147,802.40   483,023.89   1,145,718.86   163,842.65   36,846.92
10/31/2021   15,030,300.11   2,149,396.54   484,618.03   1,146,569.23   163,964.25   36,968.53
 11/1/2021   15,041,447.60   2,150,990.68   486,212.17   1,147,419.60   164,085.86   37,090.14
 11/2/2021   15,052,595.09   2,152,584.81   487,806.31   1,148,269.98   164,207.47   37,211.75
 11/3/2021   15,063,742.58   2,154,178.95   489,400.44   1,149,120.35   164,329.07   37,333.35
 11/4/2021   15,074,890.07   2,155,773.09   490,994.58   1,149,970.72   164,450.68   37,454.96
 11/5/2021   15,086,037.56   2,157,367.23   492,588.72   1,150,821.10   164,572.29   37,576.57
 11/6/2021   15,097,185.05   2,158,961.37   494,182.86   1,151,671.47   164,693.90   37,698.17
 11/7/2021   15,108,332.54   2,160,555.51   495,777.00   1,152,521.84   164,815.50   37,819.78
 11/8/2021   15,119,480.03   2,162,149.64   497,371.14   1,153,372.22   164,937.11   37,941.39
 11/9/2021   15,130,627.52   2,163,743.78   498,965.27   1,154,222.59   165,058.72   38,062.99
11/10/2021   15,141,775.01   2,165,337.92   500,559.41   1,155,072.96   165,180.32   38,184.60
11/11/2021   15,152,922.50   2,166,932.06   502,153.55   1,155,923.34   165,301.93   38,306.21
11/12/2021   15,164,069.99   2,168,526.20   503,747.69   1,156,773.71   165,423.54   38,427.82
11/13/2021   15,175,217.48   2,170,120.34   505,341.83   1,157,624.08   165,545.14   38,549.42
11/14/2021   15,186,364.97   2,171,714.47   506,935.97   1,158,474.46   165,666.75   38,671.03
11/15/2021   15,197,512.46   2,173,308.61   508,530.10   1,159,324.83   165,788.36   38,792.64
11/16/2021   15,208,659.95   2,174,902.75   510,124.24   1,160,175.21   165,909.97   38,914.24
11/17/2021   15,219,807.44   2,176,496.89   511,718.38   1,161,025.58   166,031.57   39,035.85
11/18/2021   15,230,954.93   2,178,091.03   513,312.52   1,161,875.95   166,153.18   39,157.46
11/19/2021   15,242,102.42   2,179,685.16   514,906.66   1,162,726.33   166,274.79   39,279.06
11/20/2021   15,253,249.91   2,181,279.30   516,500.80   1,163,576.70   166,396.39   39,400.67
11/21/2021   15,264,397.40   2,182,873.44   518,094.93   1,164,427.07   166,518.00   39,522.28
11/22/2021   15,275,544.89   2,184,467.58   519,689.07   1,165,277.45   166,639.61   39,643.89
11/23/2021   15,286,692.38   2,186,061.72   521,283.21   1,166,127.82   166,761.21   39,765.49
11/24/2021   15,297,839.87   2,187,655.86   522,877.35   1,166,978.19   166,882.82   39,887.10
11/25/2021   15,308,987.36   2,189,249.99   524,471.49   1,167,828.57   167,004.43   40,008.71
11/26/2021   15,320,134.85   2,190,844.13   526,065.62   1,168,678.94   167,126.04   40,130.31
11/27/2021   15,331,282.34   2,192,438.27   527,659.76   1,169,529.31   167,247.64   40,251.92
11/28/2021   15,342,429.83   2,194,032.41   529,253.90   1,170,379.69   167,369.25   40,373.53
11/29/2021   15,353,577.32   2,195,626.55   530,848.04   1,171,230.06   167,490.86   40,495.13
11/30/2021   15,364,724.81   2,197,220.69   532,442.18   1,172,080.43   167,612.46   40,616.74
 12/1/2021   15,375,872.30   2,198,814.82   534,036.32   1,172,930.81   167,734.07   40,738.35
       Case 8:18-cv-03546-PWG Document 71-1 Filed 11/16/20 Page 114 of 114

 12/2/2021   15,387,019.79   2,200,408.96   535,630.45   1,173,781.18   167,855.68   40,859.96
 12/3/2021   15,398,167.28   2,202,003.10   537,224.59   1,174,631.55   167,977.28   40,981.56
 12/4/2021   15,409,314.77   2,203,597.24   538,818.73   1,175,481.93   168,098.89   41,103.17
 12/5/2021   15,420,462.26   2,205,191.38   540,412.87   1,176,332.30   168,220.50   41,224.78
 12/6/2021   15,431,609.75   2,206,785.52   542,007.01   1,177,182.68   168,342.11   41,346.38
 12/7/2021   15,442,757.24   2,208,379.65   543,601.15   1,178,033.05   168,463.71   41,467.99
 12/8/2021   15,453,904.73   2,209,973.79   545,195.28   1,178,883.42   168,585.32   41,589.60
 12/9/2021   15,465,052.22   2,211,567.93   546,789.42   1,179,733.80   168,706.93   41,711.20
12/10/2021   15,476,199.71   2,213,162.07   548,383.56   1,180,584.17   168,828.53   41,832.81
12/11/2021   15,487,347.20   2,214,756.21   549,977.70   1,181,434.54   168,950.14   41,954.42
12/12/2021   15,498,494.69   2,216,350.34   551,571.84   1,182,284.92   169,071.75   42,076.03
12/13/2021   15,509,642.18   2,217,944.48   553,165.98   1,183,135.29   169,193.35   42,197.63
12/14/2021   15,520,789.67   2,219,538.62   554,760.11   1,183,985.66   169,314.96   42,319.24
12/15/2021   15,531,937.16   2,221,132.76   556,354.25   1,184,836.04   169,436.57   42,440.85
12/16/2021   15,543,084.65   2,222,726.90   557,948.39   1,185,686.41   169,558.18   42,562.45
12/17/2021   15,554,232.14   2,224,321.04   559,542.53   1,186,536.78   169,679.78   42,684.06
12/18/2021   15,565,379.63   2,225,915.17   561,136.67   1,187,387.16   169,801.39   42,805.67
12/19/2021   15,576,527.12   2,227,509.31   562,730.80   1,188,237.53   169,923.00   42,927.27
12/20/2021   15,587,674.61   2,229,103.45   564,324.94   1,189,087.90   170,044.60   43,048.88
12/21/2021   15,598,822.10   2,230,697.59   565,919.08   1,189,938.28   170,166.21   43,170.49
12/22/2021   15,609,969.59   2,232,291.73   567,513.22   1,190,788.65   170,287.82   43,292.10
12/23/2021   15,621,117.08   2,233,885.87   569,107.36   1,191,639.02   170,409.42   43,413.70
12/24/2021   15,632,264.57   2,235,480.00   570,701.50   1,192,489.40   170,531.03   43,535.31
12/25/2021   15,643,412.06   2,237,074.14   572,295.63   1,193,339.77   170,652.64   43,656.92
12/26/2021   15,654,559.55   2,238,668.28   573,889.77   1,194,190.15   170,774.25   43,778.52
12/27/2021   15,665,707.04   2,240,262.42   575,483.91   1,195,040.52   170,895.85   43,900.13
12/28/2021   15,676,854.53   2,241,856.56   577,078.05   1,195,890.89   171,017.46   44,021.74
12/29/2021   15,688,002.02   2,243,450.70   578,672.19   1,196,741.27   171,139.07   44,143.35
12/30/2021   15,699,149.51   2,245,044.83   580,266.33   1,197,591.64   171,260.67   44,264.95
12/31/2021   15,710,297.00   2,246,638.97   581,860.46   1,198,442.01   171,382.28   44,386.56
